EXHIBIT 10.1
INTERIM FACILITY LETTER
DATED 13 JULY 2015
From:       Credit Suisse Securities (USA) LLC
(Original Arranger)
 
and:            Credit Suisse AG, Cayman Islands Branch
(Underwriter)
 
and:            Credit Suisse AG, Cayman Islands Branch
(Interim Facility Agent)
 
To:               Platform Specialty Products Corporation
(Borrower)

Dear Sirs,

1. DEFINITIONS AND INTERPRETATION

Words and expressions defined in Appendix 1 to this letter shall have the same
meaning when used in this letter or in the Appendices to this letter.

2. INTERIM FACILITY

2.1 The Interim Facility

Subject to the terms of this letter the Interim Lenders make available to the
Borrower an interim senior term loan facility in an aggregate amount equal to
the Total Interim Facility Commitments (the Interim Facility).

2.2 Interim Finance Parties’ rights and obligations

(a) Each Interim Lender will participate in each Interim Loan in the proportion
which its Interim Facility Commitment bears to the Total Interim Facility
Commitments immediately before the making of that Interim Loan.

(b) Unless all the Interim Finance Parties agree otherwise:

(i) the obligations of each Interim Finance Party under the Interim Documents
are several;

(ii) failure by an Interim Finance Party to perform its obligations does not
affect the obligations of any other Party under the Interim Documents;

(iii) no Interim Finance Party is responsible for the obligations of any other
Interim Finance Party under the Interim Documents;

(iv) the rights and obligations of each Interim Finance Party under or in
connection with the Interim Documents are separate and independent rights and
obligations;

(v) an Interim Finance Party may, except as otherwise stated in the Interim
Documents, separately enforce those rights; and

(vi) any debt arising under the Interim Documents to an Interim Finance Party
from an Obligor is a separate and independent debt.

(c) All rights and obligations under this letter shall automatically terminate
if the Bridge Facility Documentation is entered into before an Interim Loan is
made under this letter.

 
1

--------------------------------------------------------------------------------

 

3. PURPOSE

(a) The proceeds of the Interim Loans shall be applied by the Borrower directly
or indirectly in or towards:

(i) if the Acquisition will be made pursuant to a Share Offer:

(A) financing the acquisition of the Target Shares to be acquired by Bidco
pursuant to the Share Offer;

(B) financing the consideration payable pursuant to the operation by Bidco of
the procedures contained in sections 979-981 of the Companies Act 2006 in
relation to the Target Shares; and/or

(C) following the first Utilisation Date, financing the purchase of any Target
Shares;

(ii) if the Acquisition will be made pursuant to a Scheme, payment of the cash
price payable to the holders of the Target Shares in consideration of the Target
Shares being transferred to Bidco pursuant to the Scheme;

(iii) financing the consideration payable to holders of options or awards over
Target Shares who exercise or surrender their options (or whose awards vest) in
connection with a Share Offer or Scheme;

(iv) financing or refinancing the Acquisition Costs (other than, in each case,
periodic fees payable otherwise than under the Interim Documents); and/or

(v) refinancing certain existing financial indebtedness of the Target Group (by
way of intercompany loan) after completion of the Scheme or the Offer.

(b) No amount borrowed under the Interim Facility shall be applied in any manner
that is illegal or that contravenes any applicable law or regulation in any
relevant jurisdiction concerning financial assistance by a company in connection
with the acquisition of shares in itself or any of its holding companies or
concerning the maintenance of capital.

(c) No Interim Finance Party shall be required to monitor or verify the
application of any amount borrowed hereunder.

4. CONDITIONS PRECEDENT TO THE INTERIM FACILITY

4.1 Initial conditions precedent

The Interim Lenders will only be obliged to participate in an Interim Loan if,
on or before the Utilisation Date for that Interim Loan, the Interim Facility
Agent has received all of the documents and other evidence listed in Part A and
Part B of Appendix 5 (Conditions Precedent) in form and substance reasonably
satisfactory to it; provided that:

(a) the Interim Facility Agent shall have no right to approve the form or
substance of the documents and evidence listed in paragraphs 2, 3, 4 or 5 of
Part B of Appendix 5 (Conditions Precedent) provided that such documents and
evidence are otherwise in compliance in all respects with the provisions of this
letter; and

(b) the Interim Facility Agent shall have no right to approve the form or
substance of the legal opinions referred to in paragraph 6(b) of Part C of
Appendix 6 (Conditions Precedent) insofar as they relate to an Additional
Guarantor referred to in paragraph 8

 
2

--------------------------------------------------------------------------------

 

of Part B of Appendix 5 (Conditions Precedent), other than any such Additional
Guarantor incorporated in the state of Delaware.

4.2 Interim Loans

(a) Subject to Clause 4.1, the obligations of each Interim Lender to participate
in an Interim Loan during the Availability Period are only subject to the
conditions precedent that on the date of the Utilisation Request and on the
proposed Utilisation Date:

(i) no Major Default is continuing or would result from the proposed Interim
Loan;

(ii) the Major Representations are true in all material respects (or, to the
extent already qualified as to materiality, all respects);

(iii) the Interim Facility Agent and the other Interim Finance Parties have
received all fees and expenses payable by the Borrower in respect of the Interim
Facility as contemplated by the Interim Documents to the extent then due and
payable except, in the case of the initial Utilisation, to the extent payable
out of the proceeds of such Utilisation;

(iv) the Incremental Loans are not available to be drawn in an amount equal to
the undrawn Interim Facility Commitment and at the time required for the
purposes specified in Clause 3(a) (Purpose); and

(v) in relation to a proposed Utilisation, the Borrower has certified in writing
to the Interim Facility Agent that such of the requirements referred to in
paragraphs (i) to (iv) of this paragraph (a) as are relevant to that Utilisation
have been and remain satisfied.

(b) Save in circumstances where, pursuant to paragraph (a) above, an Interim
Lender is not obliged to participate in an Interim Loan, and subject as provided
in Clause 8.1 (Illegality), during the Availability Period each Interim Lender
shall participate in Interim Loans and no Interim Lender or other Interim
Finance Party may:

(i) cancel any of its Interim Facility Commitments;

(ii) rescind, terminate or cancel this letter, another Interim Document or the
Interim Facility or exercise any similar right or remedy or make or enforce any
claim that it may have under the Interim Documents to the extent that to do so
would prevent, delay or limit the making of any Interim Loan or prevent any
Interim Loan from remaining outstanding or otherwise give rise to an Event of
Default;

(iii) declare any Interim Loan due and payable or due and payable on demand or
require repayment or prepayment;

(iv) prevent or limit the making of an Interim Loan whether by cancellation,
termination or rescission;

(v) refuse to participate in the making of an Interim Loan;

(vi) exercise any right of set off or counterclaim or any similar right or
remedy in respect of an Interim Loan to the extent that to do so would prevent,
delay or limit the making of any Interim Loan or prevent any Interim Loan from
remaining outstanding or otherwise give rise to an Event of Default; or

 
3

--------------------------------------------------------------------------------

 

(vii) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Interim Document to the extent that to do so would
prevent, delay or limit the making of any Interim Loan or prevent such a loan
from remaining outstanding or otherwise give rise to an Event of Default,

provided that immediately upon the expiry of the Availability Period all such
rights, remedies and entitlements shall be available to the Interim Lender and
the Interim Facility Agent notwithstanding that they may not have been used or
been available to use during the Availability Period. In the event of any
conflict or inconsistency between this Clause 4.2 and any other provision of an
Interim Document, this Clause 4.2 shall prevail.

5. THE ACQUISITION

5.1 Acquisition Documents

The Borrower shall:

(a) ensure that Bidco shall publish the Press Release within 5 days after the
date of this letter and refrain from issuing any other announcement of a Share
Offer or a Scheme for the purposes of Rule 2.7 of the City Code or otherwise,
except in a form which includes the Acquisition Conditions (other than the
Acceptance Condition) on terms substantially the same as those set out in the
Press Release and, in the case of a Press Release in respect of a Share Offer,
which contains the Acceptance Condition, in each case save as required by the
City Code, the Panel or the Court;

(b) ensure that Bidco shall issue an Offer Document or, as the case may be, use
reasonable endeavours (including by exercising its powers under any Cooperation
Agreement) to ensure that Target shall issue a Scheme Circular in the manner and
at the time provided for in the Press Release or any subsequent press release
relating to a subsequent Share Offer or Scheme provided for in paragraph (a) of
this Clause 5.1; and

(c) ensure that all obligations of each member of the Acquisition Group to
acquire Ordinary Shares pursuant to a Share Offer or a Scheme are subject to
satisfaction or (where applicable) waiver by the Borrower of the Acquisition
Conditions and that any Offer Document and any Scheme Circular stipulates in
full the terms of each of the Acquisition Conditions (provided that, in the case
of a Scheme Circular, the Acquisition Conditions shall exclude the Acceptance
Condition).

5.2 Conduct of Share Offer and/or Scheme

(a) The Borrower shall (and shall ensure that each member of the Acquisition
Group and, if applicable, each Concert Party shall) in relation to the
Acquisition:

(i) comply with the City Code, subject to any waivers granted by or requirements
of the Panel or the requirements of the Court, and all other applicable laws and
regulations in relation to any Share Offer and any Scheme except insofar as any
non-compliance is not reasonably likely to be prejudicial to the interests of
the Interim Lenders; and

(ii) ensure that, each Share Offer Document, and use reasonable endeavours to
ensure that each Scheme Circular will reproduce in full:

 
4

--------------------------------------------------------------------------------

 

(1) except in a Scheme Circular or a Press Release announcing a Scheme, the
Acceptance Condition; and

(2) except to the extent otherwise required by the Panel, the other Acquisition
Conditions in substantially the same terms as set out in the first Press Release
to be issued.

(b) The Borrower and Bidco shall (and shall procure that each member of the
Acquisition Group and, if applicable, each Concert Party shall) subject to
paragraph (c) of this Clause 5.2:

(i) neither take nor authorise any action, and shall ensure that at no time
shall circumstances arise:

(1) which will give rise to any obligation to announce or make a mandatory offer
for Ordinary Shares in accordance with Rule 9 of the City Code; or

(2) which under the City Code requires, or which are determined by the Panel to
require, that there be an increase in the consideration payable in respect of an
Acquisition or a material alteration to consideration payable in respect of an
Acquisition or to the terms on which an Acquisition may be made, in each case
from the consideration or terms, as the case may be, specified in the first
Press Release to be published;

(ii) refrain from waiving or modifying the Acceptance Condition or reducing the
number of acceptances required to satisfy the Share Offer to a level below the
Agreed Minimum;

(iii) refrain from (or, in the case of a Scheme Circular, use reasonable
endeavours to prevent the Target from) making, agreeing or accepting any
amendment to or revision of any term or condition of an Acquisition Document
(including any Acquisition Condition) in any respect if to do so is reasonably
likely to be materially prejudicial to the interests of the Interim Lenders;

(iv) refrain from (or, in the case of a Scheme Circular, use reasonable
endeavours to prevent the Target from) waiving, or granting any additional time
for satisfaction or performance of any term or obligation of any other party to,
or the satisfaction of any Acquisition Condition or any other condition
contained in, any Acquisition Document if to do so is reasonably likely to be
materially prejudicial to the interests of the Interim Lenders;

(v) use all reasonable endeavours (including by exercising all its powers and
enforcing all its rights under any agreement) to prevent any Scheme becoming
effective in circumstances where an Acquisition Condition has not been satisfied
or waived in compliance with this letter;

(vi) use all reasonable endeavours to enforce all its rights, and refrain from
waiving or releasing any obligation owed to it, under any Relevant Undertaking
where failure to do so would be materially prejudicial to the interests of the
Interim Lenders;

(vii) refrain from providing any assurance or undertaking proposed to be given
by or on behalf of any member of the Acquisition Group to any person for the

 
 
5

--------------------------------------------------------------------------------

 

purpose of obtaining any material authorisation necessary or desirable in
connection with the Acquisition, if to do so is reasonably likely to be
materially prejudicial to the interests of the Interim Lenders.

(c) Paragraph (b) of this Clause 5.2 shall not restrict or prevent:

(i) any waiver, modification, variation, revision or amendment of, or granting
of additional time for satisfaction of, an Acquisition Condition (or any other
condition or term of an Acquisition Document) (but excluding any waiver,
variation, revision or amendment of the Acceptance Condition) assurance or
undertaking:

(1) required pursuant to the Code by the Panel or by the Court; or

(2) where the waiver, variation or amendment, or granting of additional time for
satisfaction, (as applicable) is not reasonably likely to be materially
prejudicial to the interests of the Interim Lenders;

(ii) the stipulation in accordance with the City Code of a closing date for
acceptance of a Share Offer which falls after the First Closing Date;

(iii) any agreement to the adjournment of a Meeting or a Court Hearing; or

(iv) any other matters consented to in writing by the Majority Interim Lenders.

(d) Insofar as is permitted by the City Code, Bidco shall ensure that, after the
occurrence of any Event of Default, it and each member of the Acquisition Group
promptly exercises all powers and enforces all rights available to it (including
without limitation under the Cooperation Agreement) to seek to prevent any Share
Offer becoming or being declared unconditional in all respects and to prevent
any Scheme from becoming effective and to cause any Share Offer to lapse and
cease to be open for acceptance and any Scheme to be withdrawn.

(e) This paragraph (e) will apply where (i) consent of the Panel (a Panel
Consent) is required for any step, decision, determination or other matter
relating to the Acquisition or to any Share Offer or Scheme or its or their
implementation (including, without limitation, for compliance with Clause 5.2(d)
or for any decision to prevent or refrain from causing a Share Offer to become
or be declared unconditional in all respects or to refrain from causing a Scheme
to become effective, in each case by reference to an Acquisition Condition being
unsatisfied); or (ii) the Panel directs or the City Code requires (each a Panel
Requirement) Bidco to take any action which would otherwise be restricted by the
terms of this letter.

Where this paragraph (e) applies, the Borrower shall procure that Bidco and each
member of the Acquisition Group shall, use reasonable endeavours to obtain, and
to cause the Target to obtain, any Panel Consent and shall:

(i) (where practicable) consult with the Interim Facility Agent, and provide it
with full written details of the considerations relevant to the matter
concerned, before any member of the Acquisition Group or Target, or any of its
advisers on its behalf, enters into any discussions with the Panel; and

(ii) procure that all members of the Acquisition Group take all reasonable
account of the comments of the Interim Facility Agent to the extent the step,
decision,

 
 
6

--------------------------------------------------------------------------------

 

determination, matter or action is reasonably likely to be materially
prejudicial to the interests of the Interim Lenders.

5.3 Announcements

Save as required by law or regulation or by the City Code, the Panel or the
Court, no member of the Acquisition Group shall issue any press release or make
any statement or issue any circular to the holders of Target Shares (other than
the Press Release) which refers to the Interim Documents or the Interim Finance
Parties, or any of them, without first obtaining the prior approval in writing
of the Interim Finance Parties to the relevant references (such approval not to
be unreasonably withheld or delayed).

5.4 Miscellaneous

The Borrower shall, and shall ensure that each other member of the Acquisition
Group shall:

(a) promptly provide the Interim Facility Agent with such information as it may
reasonably request regarding any Share Offer and any Scheme, the current level
of acceptances of any Share Offer, all Dealings by the Borrower and any other
member of the Acquisition Group and, to the extent applicable, any Concert Party
in relation to Relevant Securities or Relevant Derivatives, any actual or
potential inaccuracy of which it is aware in any Major Representation and any
Major Default;

(b) promptly notify the Interim Facility Agent if it becomes aware of any matter
or circumstance which would or may prevent a Share Offer from becoming or being
declared unconditional as to acceptances or unconditional in all respects or a
Scheme from becoming effective or entitle any member of the Acquisition Group to
require the Target to refrain from causing a Scheme to become effective (in each
case with or without the consent of the Panel);

(c) promptly deliver to the Interim Facility Agent copies of each of the
Acquisition Documents, any agreement between Borrower and/or Bidco and Target
with respect to a Scheme, all other material documents, certificates, notices,
and announcements issued by it or by Target or either of them in connection with
any Share Offer or any Scheme and all material communications to or from the
Panel in relation to any Share Offer, any Scheme or the Acquisition, in each
case except to the extent:

(1) it is prohibited by law or regulation from doing so; or

(2) (other than in the case of a communication to or from the Panel) it would in
the Borrower’s reasonable opinion be materially prejudicial to its interests to
do so;

(d) promptly give notice in writing to the Interim Facility Agent of:

(i) the outcome of each Meeting and, in the case of a Scheme, each Court
Hearing, (including, in each case, at any adjournment thereof);

(ii) the occurrence of the Unconditional Date in the case of a Share Offer;

(iii) all payments required pursuant to any Share Offer or any Scheme having
been made; and

(iv) all Dealings by or on behalf of Bidco and, to the extent applicable, each
Concert Party in respect of Relevant Derivatives or Relevant Securities
otherwise than pursuant to any Share Offer or any Scheme, in each case with
details of the terms and timing of such Dealings.

 
7

--------------------------------------------------------------------------------

 

5.5 Action After the Unconditional Date

The Borrower shall:

(a) ensure that no member of the Group other than Bidco shall purchase or hold
any Target Shares and that all Target Shares acquired by Bidco by way of market
purchases are legally and beneficially owned by it and not a nominee (save to
the extent held on its behalf in CREST); and

(b) as soon as reasonably practicable after the Closing Date and in any event no
later than 30 days after the Closing Date, to take all steps necessary to as
soon as reasonably practicable:

(i) procure that the Target Shares are delisted from the London Stock Exchange;
and

(ii) procure that Target is re-registered as a private limited company.

6. UTILISATION

6.1 Giving of Utilisation Requests

(a) A Borrower may borrow an Interim Loan by giving to the Interim Facility
Agent a duly completed Utilisation Request, provided that the first Utilisation
Request is received by the Interim Facility Agent before the last day of the
Availability Period for the Interim Facility Commitments. A Utilisation Request
is, once given, irrevocable.

(b) Unless the Interim Facility Agent otherwise agrees, the latest time for
receipt by the Interim Facility Agent of a duly completed Utilisation Request is
11.00 a.m. two Business Days before the proposed Utilisation Date.

(c) The Borrowers may only draw one Interim Loan.

(d) The Interim Facility Commitments will be automatically cancelled on the
earlier of:

(i) the close of business in London on the last day of the relevant availability
period specified in paragraph (a) above; and

(ii) the date of the first utilisation of the Interim Facility,

to the extent undrawn on that date.

(e) The amount of a proposed Interim Loan must be $1,000,000 or, if less, the
Available Interim Facility.

6.2 Completion of Requests

A Utilisation Request for an Interim Loan will not be regarded as having been
duly completed unless the Utilisation Date is a Business Day during the
Availability Period and the amount of the Interim Loan requested does not exceed
the undrawn Total Interim Facility Commitments.

6.3 Advance of Interim Loans

(a) The Interim Facility Agent must promptly notify each Interim Lender of the
details of the requested Interim Loan and the amount of its share in that
Interim Loan.

 
8

--------------------------------------------------------------------------------

 

(b) The amount of each Interim Lender’s share of an Interim Loan will be equal
to the proportion which its undrawn Interim Facility Commitment in relation to
the relevant Interim Facility bears to the aggregate of all of the applicable
undrawn Interim Facility Commitments in relation to that Interim Facility on the
proposed Utilisation Date.

(c) No Interim Lender is obliged to participate in an Interim Loan if as a
result its share in that Interim Loan would exceed its corresponding Interim
Facility Commitment or the Interim Loan would exceed the aggregate of the
corresponding Interim Facility Commitments of all the Interim Lenders.

(d) An Interim Loan may only be denominated in US dollars.

7. REPAYMENT

7.1 Repayment of Interim Loans

(a) The Borrowers must repay each outstanding Interim Loan (together with
accrued interest on the amount repaid) in full on the earlier of the date (the
Repayment Date) falling 30 days after the Utilisation Date of that Interim Loan.

(b) The Borrowers must repay any other amounts then outstanding under this
letter in full on the date on which the Interim Loans are repaid or on and with
the first utilisation under the Bridge Loans or Incremental Loans drawn down for
this purpose and to the extent that the same are sufficient to make the
repayment in full.

(c) Save to the extent that the proceeds must be applied in any other manner
pursuant to any agreement with any other person or as a result of any applicable
law or regulation, upon and after the date which is the earlier of 15 days after
the Closing Date and the date the Acquisition consideration has been paid to the
Target shareholders, the Borrowers must repay any other amounts then outstanding
under this letter with:

(i) 100% of the net proceeds from the issuance of any Securities (as defined in
the Fee Letter); provided that in the event any Interim Lender or affiliate of
an Interim Lender purchases debt securities from the issuer of such securities
(the “Note Issuer”) pursuant to a “Securities Demand” under the Fee Letter at an
issue price above the level at which such Interim Lender or affiliate has
determined such Securities can be resold by such Interim Lender or affiliate to
a bona fide third party at the time of such purchase (and notifies the Borrowers
thereof), the net proceeds received by the Notes Issuer in respect of such
Securities may, at the option of such Interim Lender or affiliate, be applied
first to repay the Interim Loans held by such Interim Lender or affiliate
(provided that if there is more than one such Interim Lender or affiliate then
such net proceeds will be applied pro rata to repay the Interim Loans of all
such Interim Lenders or affiliates in proportion to such Interim Lenders’ or
affiliates’ principal amount of Securities purchased from the Notes Issuer)
prior to being applied to prepay the Interim Loans held by other Interim
Lenders;

(ii) 100% of the net proceeds from the issuance of any Permanent Securities that
are priced, and/or Permanent Loans that are borrowed, after the Closing Date
(other than, in the case of any Permanent Securities that are equity securities
(including any securities that are convertible into equity), (x) issuances
pursuant to employee stock plans and (y) other customary exceptions to be
agreed);

 
9

--------------------------------------------------------------------------------

 

(iii) 100% of the net proceeds from any other indebtedness for borrowed money
(including subordinated indebtedness) incurred by the Target, the Borrowers or
any of their respective subsidiaries, other than indebtedness incurred in the
ordinary course of business or indebtedness not incurred in the ordinary course
of business not to exceed USD 25 million in aggregate; and

(iv) to the extent not required to repay indebtedness under the Existing
Acquisition Group Facilities, the net proceeds from asset sales (other than
sales in the ordinary course of business) by, and casualty events related to the
property of the Borrower or any of its subsidiaries (including sales of equity
interests of the Target or any subsidiary of the Target), in excess of USD 25
million in aggregate.

7.2 Reborrowing of Interim Loans

The Borrowers may not reborrow any part of any Interim Loan which is repaid or
prepaid.

8. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

8.1 Illegality

If after the date of this letter it becomes unlawful in any applicable
jurisdiction for an Interim Lender to perform any of its obligations as
contemplated by this letter or to fund, issue or maintain its participation in
any Interim Loan:

(a) that Interim Lender shall promptly notify the Interim Facility Agent upon
becoming aware of that event;

(b) upon the Interim Facility Agent notifying the Borrower, the Commitment of
that Interim Lender will be immediately cancelled; and

(c) each Borrower shall repay that Interim Lender’s participation in each
Interim Loan on the last day of the first Interest Period relating thereto
ending after the Interim Facility Agent has notified the Borrower or, if
earlier, the date specified by the Interim Lender in the notice delivered to the
Interim Facility Agent (being no earlier than the last day of any applicable
grace period permitted by law).

8.2 Voluntary cancellation

A Borrower may, if it gives the Interim Facility Agent not less than three
Business Days’ (or such shorter period as the Majority Interim Lenders may
agree) prior notice, cancel the whole or any part (being a minimum amount of
$1,000,000) of an Interim Facility.  Any cancellation under this Clause 8.2
shall reduce the Interim Facility Commitments of the Interim Lenders under that
Interim Facility rateably.

8.3 Mandatory Cancellation

The Commitments (or, in the case of Clause 8.3(b) the undrawn Commitments) shall
be cancelled with immediate effect and reduced to zero:

(a) at midnight in London on the day specified in Clause 5.1(a) (Acquisition
Documents) if the Press Release or, as the case may be, Offer Document or, as
the case may be, Scheme Circular, has not been published on or before that day;
and

(b) at the end of the Availability Period for the Interim Facility.

 
10

--------------------------------------------------------------------------------

 
The undrawn Interim Facility Commitments shall be cancelled with immediate
effect and reduced by an amount equal to the net proceeds of any equity
securities (including, without limitation, common equity, preferred equity or
equity linked securities), notes or debt securities or other Indebtedness for
borrowed money raised or issued by any member of the Group (excluding a member
of the Target Group) in connection with the Acquisition; it further being agreed
that the proceeds of such equity or indebtedness shall be deposited into an
escrow account for release upon closing of the Acquisition pursuant to an escrow
agreement satisfactory to the Majority Interim Lenders; provided that the
conditions to release from escrow in any such escrow agreement are not more
onerous than the conditions to utilisation set forth in Clause 4 (Condition
Precedent to Utilisation of the Interim Facility) (or, to the extent such escrow
agreement is subject to more onerous conditions, all such conditions have either
been satisfied or waived).

8.4 Voluntary prepayment of Interim Loans

(a) The Borrower may, if it gives the Interim Facility Agent not less than three
Business Days’ (or such shorter period as the Majority Interim Lenders may
agree) prior notice, prepay the whole or any part of an Interim Loan (but, if in
part, being a minimum amount of $1,000,000).

(b) Any prepayment under this letter shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.

8.5 Bridge Loan Exchange

(a) If on the day falling 30 days after the first Utilisation Date any Interim
Loan is still outstanding and has not been repaid, such Interim Loans shall be
converted, subject to all the conditions outlined under “Conditions to
Conversion” below being satisfied, to Bridge Loans. Upon such conversion, each
Interim Lender shall become a lender and participate in the Bridge Loans in the
same proportion as its Interim Facility Commitment bears to the Total Interim
Facility Commitments immediately prior to such conversion. If the Conditions to
Conversion are not satisfied on such 30th day, the Interim Loans shall be
immediately due and payable pursuant to Clause 7.1(a) (Repayment of Interim
Loans) hereof.

(b) Conditions to Conversion means: (A) neither the Borrower nor the Target
Group nor any of their subsidiaries is subject to a bankruptcy or other
insolvency proceeding, or (B) there is no uncured payment default (whether or
not matured) with respect to the Interim Loans and (C) the Incremental Loans are
not available to be drawn as a result of an Event of Default having occurred and
not having been cured under section 9.01(a) of the Existing Acquisition Group
Facilities.

8.6 Mandatory Conversion to Incremental Loans

(a) On any day on which there is no event of default under section 9.01(a) of
the Existing Acquisition Group Facilities or on which an event of default under
section 9.01(a) is cured, all Interim Loans hereunder shall automatically
convert to Incremental Loans governed by the Existing Acquisition Group
Facilities.  Such conversion will be consistent with the mechanics set out in
Clause 8.5(a) (Bridge Loan Exchange) hereof.

(b) At any time when there is not an event of default under section 9.01(a) of
the Existing Acquisition Group Facilities, the Borrower agrees to sign and
execute the Incremental Facility Documentation pursuant to, and to the extent
permitted by, section 2.14 of the Existing Acquisition Group Facilities.

 
11

--------------------------------------------------------------------------------

 

9. RESTRICTIONS

9.1 Notices of Cancellation or Prepayment

(a) Any notice of cancellation, prepayment, authorisation or other election
given by any Party under Clause 8 (Illegality, Voluntary Prepayment and
Cancellation) shall (subject to the terms of that Clause) be irrevocable and,
unless a contrary indication appears in this letter, any such notice shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.

(b) If the Interim Facility Agent receives a notice under Clause 8 (Illegality,
Voluntary Prepayment and Cancellation), it shall promptly forward a copy of that
notice to the affected Interim Lender.

9.2 Prepayment in accordance with letter

No Borrower shall repay or prepay all or any part of any Interim Loan or cancel
all or any part of any Interim Facility Commitment except at the times and in
the manner expressly provided for in this letter.

9.3 No reinstatement of Commitments

No amount of the Total Interim Facility Commitments cancelled under this letter
may be subsequently reinstated.

10. INTEREST

10.1 Calculation of interest

The rate of interest on each Interim Loan for each Interest Period is the
percentage rate per annum which is the aggregate of the applicable:

(a) Margin; and

(b) LIBOR (provided that, for the purposes of an Interim Loan, LIBOR shall not
be less than 1 per cent.).

10.2 Payment of interest

(a) A Borrower must pay accrued interest on each Interim Loan on the last day of
each Interest Period relating thereto.

(b) The period for which an Interim Loan is outstanding shall be divided into
successive Interest Periods.  The first Interest Period for an Interim Loan
shall start on the Utilisation Date; each subsequent such Interest Period shall
start on the last day of the preceding one.  Each Interest Period shall end one
month after it begins (or, if earlier, on the date specified in the Utilisation
Request for that Interim Loan) provided that any Interest Period that would
otherwise extend beyond the Repayment Date shall end on the Repayment Date.

10.3 Default interest

(a) If an Obligor fails to pay any amount payable by it under an Interim
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is one per cent. higher than the
rate which would have been

 
12

--------------------------------------------------------------------------------

 

payable if the overdue amount had, during the period of non-payment, constituted
an Interim Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Interim Facility Agent (acting
reasonably).  Any interest accruing under this Clause 10.3 shall be immediately
payable by that Obligor on demand by the Interim Facility Agent.

(b) If any overdue amount consists of all or part of an Interim Loan which
became due on a day which was not the last day of an Interest Period relating to
that Interim Loan:

(i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Interim Loan; and

(ii) the rate of interest applying to the overdue amount during that first
Interest Period shall be one per cent. higher than the rate which would have
applied if the overdue amount had not become due.

(c) Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

10.4 Notification of rates of interest

The Interim Facility Agent shall promptly notify the Interim Lenders and the
Borrowers of the determination of a rate of interest under this letter.

11. CHANGES TO THE CALCULATION OF INTEREST

11.1 Absence of quotations

Subject to Clause 11.2 (Market Disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by noon on the Quotation Day, the applicable LIBOR shall be determined
on the basis of the quotations of the remaining Reference Banks.

11.2 Market Disruption

(a) If a Market Disruption Event occurs in relation to an Interim Loan for any
Interest Period, then the rate of interest on each Interim Lender’s share of
that Interim Loan for the Interest Period shall be the percentage rate per annum
which is the sum of:

(i) the Margin; and

(ii) the rate notified to the Interim Facility Agent by that Interim Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to that Interim Lender of funding its participation in that
Interim Loan from whatever source it may reasonably select.

(b) In this letter “Market Disruption Event” means:

(i) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Interim Facility Agent to determine LIBOR for the
relevant currency and Interest Period; or

 
13

--------------------------------------------------------------------------------

 

(ii) before close of business in London on the Quotation Day for the relevant
Interest Period, the Interim Facility Agent receives notifications from an
Interim Lender or Interim Lenders (whose participations in an Interim Loan
exceed 35 per cent. of that Interim Loan) that the cost to it of obtaining
matching deposits in the Relevant Interbank Market would be in excess of LIBOR.

11.3 Break Costs

Each Borrower shall, within three Business Days of demand by an Interim Finance
Party, pay to that Interim Finance Party its Break Costs attributable to all or
any part of an Interim Loan or overdue amount being paid by that Borrower on a
day other than the last day of an Interest Period for that Interim Loan or
overdue amount.

12. TAXES

12.1 Definitions

In this letter:
Protected Party means an Interim Finance Party which is or will be subject to
any liability or required to make any payment for or on account of Tax in
relation to a sum received or receivable (or any sum deemed for the purposes of
Tax to be received or receivable) under an Interim Document.
Tax Credit means a credit against, relief or remission for, or repayment of, any
Tax.
Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under an Interim Document.
Tax Payment means either the increase in a payment made by an Obligor to an
Interim Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause
12.3 (Tax indemnity).
Unless a contrary indication appears, in this Clause 12 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

12.2 Tax gross-up

(a) Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(b) The Borrower shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Interim Facility Agent accordingly.  Similarly, an Interim
Lender shall notify the Interim Facility Agent on becoming so aware in respect
of a payment payable to that Interim Lender.  If the Interim Facility Agent
receives such notification from an Interim Lender it shall notify the Borrower
and that Obligor.

(c) If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from that Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 
14

--------------------------------------------------------------------------------

 

(d) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(e) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Interim Facility Agent for the Interim Finance Party
entitled to the payment evidence reasonably satisfactory to that Interim Finance
Party that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.

12.3 Tax indemnity

(a) The Borrower shall (within three Business Days of demand by the Interim
Facility Agent) pay to a Protected Party an amount equal to the loss, liability
or cost which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of an Interim Document.

(b) Paragraph (a) above shall not apply:

(i) with respect to any Tax assessed on an Interim Finance Party:

(A) under the law of the jurisdiction in which that Interim Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Interim Finance Party is treated as resident for tax purposes; or

(B) under the law of the jurisdiction in which that Interim Finance Party’s
Facility Office is located in respect of amounts received or receivable in that
jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Interim Finance Party or that Facility Office; or

(ii) to the extent a loss, liability or cost is compensated for by an increased
payment under Clause 12.2 (Tax gross-up).

(c) A Protected Party making, or intending to make, a claim under paragraph (a)
above shall promptly notify the Interim Facility Agent of the event which will
give, or has given, rise to the claim, following which the Interim Facility
Agent shall notify the Borrower.

(d) A Protected Party shall, on receiving a payment from an Obligor under this
Clause 12.3, notify the Interim Facility Agent.

12.4 Tax Credit

If an Obligor makes a Tax Payment and the relevant Interim Finance Party
determines that:

(a) a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part or to that Tax Payment or to a Tax Deduction in consequence
of which that Tax Payment was required; and

(b) that Interim Finance Party has obtained, utilised and retained that Tax
Credit,

 
15

--------------------------------------------------------------------------------

 
the Interim Finance Party shall pay an amount to the Obligor which that Interim
Finance Party determines will leave it (after that payment) in the same
after-Tax position in which it would have been had the Tax Payment not been
required to be made by the Obligor.

12.5 Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify each
Interim Finance Party and Arranger against any cost, loss or liability that
Interim Finance Party incurs in relation to all stamp duty, registration duties
and other similar Taxes payable in respect of any Interim Document (but
excluding any transfer or assignment of any rights by an Interim Finance Party
unless such transfer or assignment occurs while an Event of Default is
continuing).

12.6 Value added tax

(a) All consideration expressed to be payable under an Interim Document by any
Party to an Interim Finance Party shall be deemed to be exclusive of any VAT. 
Subject to paragraph (b) below, if VAT is chargeable on any supply made by any
Interim Finance Party to any Party in connection with an Interim Document, that
Party shall pay to the Interim Finance Party (in addition to and at the same
time as paying the consideration) an amount equal to the amount of the VAT (and
such Interim Finance Party shall promptly provide an appropriate VAT invoice to
such Party).

(b) If VAT is chargeable on any supply made by any Interim Finance Party (the
Supplier) to any other Interim Finance Party (the Recipient) in connection with
an Interim Document, and any Party is required by the terms of any Interim
Document to pay an amount equal to the consideration for such supply to the
Supplier, such Party shall, where the Supplier is the person required to account
to the relevant tax authority for the VAT, also pay to the Supplier (in addition
to and at the same time as paying such amount) an amount equal to the amount of
such VAT and, where the Recipient is the person required to account to the
relevant tax authority for the VAT, pay to the Recipient an amount equal to the
amount of such VAT.

(c) Where an Interim Document requires any Party to reimburse an Interim Finance
Party for any costs or expenses, that Party shall also at the same time pay and
indemnify the Interim Finance Party against all VAT incurred by the Interim
Finance Party in respect of the costs or expenses save to the extent that the
Interim Finance Party reasonably determines that it is entitled to credit or
repayment from the relevant tax authority in respect of the VAT.

(d) Any reference in this Clause 12.6 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994 or such
similar or equivalent concept or entity as may be provided under similar or
equivalent legislation in any jurisdiction other than the UK).

(e) In relation to any supply made by an Interim Finance Party to any Party
under an Interim Document, if reasonably requested by such Interim Finance
Party, that Party must promptly provide such Interim Finance Party with details
of that Party's VAT registration and such other information as is reasonably
requested in connection with such Interim Finance Party's VAT reporting
requirements in relation to such supply.

 
16

--------------------------------------------------------------------------------

 

13. INCREASED COSTS

13.1 Increased costs

(a) Subject to Clause 13.3 (Exceptions) the Borrower shall, within three
Business Days of a demand by the Interim Facility Agent, pay for the account of
an Interim Finance Party the amount of any Increased Costs incurred by that
Interim Finance Party or any of its Affiliates as a result of (i) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation or (ii) compliance with any law or
regulation, in each case, made after the date of this letter.

(b) In this letter Increased Costs means:

(i) a reduction in the rate of return from an Interim Facility or on an Interim
Finance Party’s (or its Affiliate’s) overall capital;

(ii) an additional or increased cost; or

(iii) a reduction of any amount due and payable under any Interim Document,

which is incurred or suffered by an Interim Finance Party or any of its
Affiliates to the extent that it is attributable to that Interim Finance Party
having assumed an Interim Facility Commitment or funding or performing its
obligations under any Interim Document.

13.2 Increased cost claims

(a) An Interim Finance Party intending to make a claim pursuant to Clause 13.1
(Increased costs) shall notify the Interim Facility Agent of the event giving
rise to the claim, following which the Interim Facility Agent shall promptly
notify the Borrower.

(b) Each Interim Finance Party shall, as soon as practicable after a demand by
the Interim Facility Agent, provide a certificate confirming the amount of its
Increased Costs.

13.3 Exceptions

(a) Clause 13.1 (Increased costs) does not apply to the extent any Increased
Cost is:

(i) attributable to a Tax Deduction required by law to be made by an Obligor;

(ii) compensated for by Clause 12.3 (Tax indemnity) (or would have been
compensated under Clause 12.3 (Tax indemnity) but was not so compensated solely
because of any of the exclusions in paragraph (b)) of Clause 12.3 (Tax
indemnity) applied;

(iii) attributable to the wilful breach by the relevant Interim Finance Party or
its Affiliates of any law or regulation; or

(iv) attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this letter (but excluding any
amendment to Basel II arising out of Basel III (as defined below)) (“Basel II”)
or any other law or regulation which implements Basel II whether such
implementation, application or compliance is by a government, regulatory,
Interim Finance Party or any of its Affiliates) but excluding any Increased Cost
attributable to Basel III or any other law or

 
17

--------------------------------------------------------------------------------

 

regulation which implements Basel III (in each case, unless an Interim Finance
Party was or reasonably should have been aware of that Increased Cost on the
date on which it became an Interim Finance Party under this letter).

(b) In this Clause 13.3:

Tax Deduction has the same meaning given to that term in Clause 12.1
(Definitions); and
Basel III means (A) the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision in December 2010, each as amended,
supplemented or restated; (B) the rules for global systemically important banks
contained in “Global systemically important banks: assessment methodology and
the additional loss absorbency requirement Rules text” published by the Basel
Committee on Banking Supervision in November 2011, as amended, supplemented or
restated; and (C) any further guidance or standards published by the Basel
Committee on Banking Supervision relating to Basel III.

14. OTHER INDEMNITIES

14.1 Currency indemnity

(a) If any sum due from an Obligor under the Interim Documents (a Sum), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the First Currency) in which that Sum is payable into another
currency (the Second Currency) for the purpose of:

(i) making or filing a claim or proof against that Obligor; or

(ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify the Arranger and each other Interim Finance Party to whom that
Sum is due against any cost, loss or liability arising out of or as a result of
the conversion including any discrepancy between (A) the rate of exchange used
to convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.

(b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Interim Documents in a currency or currency unit other than
that in which it is expressed to be payable.

14.2 Other indemnities

(a) The Borrower shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify the Arranger and each other Interim Finance
Party against any cost, loss or liability incurred by it as a result of:

(i) the occurrence of any Event of Default;

(ii) a failure by an Obligor to pay any amount due under an Interim Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 25 (Sharing among the Interim Finance Parties);

 
18

--------------------------------------------------------------------------------

 

(iii) funding, or making arrangements to fund, its participation in a an Interim
Loan requested by a Borrower in a Utilisation Request but not made by reason of
the operation of any one or more of the provisions of this letter (other than by
reason of default or gross negligence or material breach by that Interim Finance
Party alone); or

(iv) an Interim Loan (or part of an Interim Loan) not being prepaid in
accordance with a notice of prepayment given by a Borrower.

(b) The Borrower shall promptly indemnify each Interim Finance Party, each
Affiliate of each Interim Finance Party and each officer or employee of each
Interim Finance Party or any of its Affiliates, against any cost, loss or
liability incurred by that Interim Finance Party or Affiliate (or officer or
employee of that Interim Finance Party or Affiliate) (i) in connection with or
arising out of the Acquisition or the funding of the Acquisition (including
those incurred in connection with any litigation, arbitration or administrative
proceedings or regulatory enquiry concerning the Acquisition) or (ii) in the
event that the Acquisition is not consummated and the Closing Date does not
occur, unless such loss or liability is caused by the gross negligence or wilful
misconduct or material breach of that Interim Finance Party or Affiliate (or
employee or officer of that Interim Finance Party or Affiliate).  Each Affiliate
of an Interim Finance Party and each officer or employee of an Interim Finance
Party or any of its Affiliates may rely on this Clause 14.2 subject to paragraph
3 (Third party rights) of Appendix 1 (Definitions and interpretation) and the
provisions of the Third Parties Act.

14.3 Indemnity to the Interim Facility Agent

The Borrower shall promptly indemnify the Interim Facility Agent against any
cost, loss or liability incurred by the Interim Facility Agent (acting
reasonably) as a result of:

(a) investigating any event which it reasonably believes is a Default; or

(b) acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

15. MITIGATION BY THE INTERIM LENDERS

15.1 Mitigation

(a) Each Interim Finance Party shall, in consultation with the Borrower, take
all reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 8.1 (Illegality), Clause 12 (Taxes) or Clause 13
(Increased Costs) including (but not limited to) transferring its rights and
obligations under the Interim Documents to another Affiliate or Facility Office.

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Interim Documents.

15.2 Limitation of liability

(a) The Borrower shall indemnify each Interim Finance Party for all reasonable
costs and expenses reasonably incurred by that Interim Finance Party as a result
of steps taken by it under Clause 15.1 (Mitigation).

 
19

--------------------------------------------------------------------------------

 

(b) An Interim Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Interim Finance Party (acting
reasonably), to do so would reasonably be expected to be prejudicial to it.

16. COSTS AND EXPENSES

16.1 Transaction expenses

The Borrower shall promptly on demand pay the Interim Facility Agent and the
Arranger the amount of all reasonable and documented out-of-pocket costs and
expenses (including such legal fees but excluding any Taxes) reasonably incurred
by any of them in connection with the negotiation, preparation, printing,
execution, syndication and perfection of:

(a) this letter and any other documents referred to in this letter;

(b) any other Interim Documents executed after the date of this letter; and

(c) the Bridge Loans and any documents in connection therewith.

16.2 Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 26.9 (Change of currency), the Borrower shall,
within three Business Days of demand, reimburse each of the Interim Facility
Agent for the amount of all reasonable and documented out-of-pocket costs and
expenses (including such legal fees) reasonably incurred by the Interim Facility
Agent in responding to, evaluating, negotiating or complying with that request
or requirement.

16.3 Enforcement and preservation costs

The Borrower shall, within three Business Days of written demand, pay to the
Arranger and each other Interim Finance Party the amount of all documented (in
reasonable detail) costs and expenses (including legal fees) reasonably incurred
by it in connection with the enforcement of or the preservation of any rights
under any Interim Document.

17. GUARANTEE AND INDEMNITY

17.1 Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

(a) guarantees to each Interim Finance Party punctual performance by each
Obligor of all its obligations under the Interim Documents;

(b) undertakes with each Interim Finance Party that whenever an Obligor does not
pay any amount when due under or in connection with any Interim Document, it
will immediately on demand pay that amount as if it was the principal obligor;
and

(c) indemnifies each Interim Finance Party immediately on demand against any
cost, loss or liability suffered by that Interim Finance Party if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal, the amount of
the cost, loss or liability being equal to the amount which that Interim Finance
Party would otherwise have been entitled to recover.

17.2 Continuing Guarantee

 
20

--------------------------------------------------------------------------------

 
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Interim Documents, regardless of any
intermediate payment or discharge in whole or in part.

17.3 Reinstatement

If any payment by an Obligor or any discharge given by an Interim Finance Party
(whether in respect of the obligations of any Obligor or any security for any of
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event:

(a) the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

(b) each Interim Finance Party shall be entitled to recover the value or amount
of that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.

17.4 Waiver of defences

The obligations of each Guarantor under this Clause 17 will not be affected by
an act, omission, matter or thing which, but for this Clause 17, would reduce,
release or prejudice any of its obligations under this Clause 17 (whether or not
known to it or any Interim Finance Party) including:

(a) any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(b) the release of any Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

(c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

(d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(e) any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatsoever
nature) or replacement of an Interim Document or any other document or security;

(f) any unenforceability, illegality or invalidity of any obligation of any
person under any Interim Document or any other document or security; or

(g) any insolvency or similar proceedings.

17.5 Guarantor Intent

Without prejudice to the generality of Clause 17.4 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Interim Documents and/or any facility or amount
made available under any of the Interim Documents for the purposes of or in
connection with any of the following:  acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making
 
21

--------------------------------------------------------------------------------

 
facilities available to new borrowers; any other variation or extension of the
purposes for which any such facility or amount might be made available from time
to time; and any fees, costs and/or expenses associated with any of the
foregoing.

17.6 Immediate recourse

(a) Each Guarantor waives any right it may have of first requiring any Interim
Finance Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Guarantor under this Clause 17.

(b) This waiver applies irrespective of any law or any provision of an Interim
Document to the contrary.

17.7 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Interim Documents have been irrevocably paid in full, each
Interim Finance Party (and any trustee or agent on its behalf) may:

(a) refrain from applying or enforcing any other moneys, security or rights held
or received by that Interim Finance Party (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
no Guarantor shall be entitled to the benefit of the same; and

(b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 17.

17.8 Non-competition

Until all amounts which may be or become payable by the Obligors under or in
connection with the Interim Documents have been irrevocably paid in full and
unless the Interim Facility Agent otherwise directs, no Guarantor will exercise
any rights which it may have by reason of performance by it of its obligations
under the Interim Documents:

(a) to be indemnified by an Obligor;

(b) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Interim Documents; and/or

(c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Interim Finance Parties under the Interim
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Interim Documents by any Interim Finance Party.

17.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Interim Finance Party.

17.10 UK Guarantee Limitations

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the Companies Act 2006 and, with respect to
any Additional Guarantor, is subject to any limitations set out in the Accession
Deed applicable to such Additional Guarantor.
 
22

--------------------------------------------------------------------------------

 

17.11 US Guarantee Limitations

Notwithstanding any other provision hereof, the obligations of each Guarantor
shall be limited to an aggregate amount equal to the largest amount as will
result in such obligations with respect hereto and thereto not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such guarantee set forth in Clause 17.1 (Guarantee and indemnity) hereof
and its related contribution rights but before taking into account any
liabilities under any other guarantee by such Guarantor.

18. REPRESENTATIONS

(a) Each Obligor makes the Representations to each Interim Finance Party on the
date of this letter, on the Closing Date, on the date of each Utilisation
Request, on each Utilisation Date and, in the case of an Additional Guarantor,
on the date on which it becomes an Additional Guarantor.

(b) Each Representation made after the date of this letter shall be deemed to be
made by reference to the facts and circumstances existing at the date the
representation or warranty is made.

19. UNDERTAKINGS

(a) Each Obligor agrees to be bound by the Undertakings and, where an
Undertaking is expressed to apply to a member of the Group, the Borrower must
ensure that each member of the Group (other than, prior to the Closing Date, any
member of the Target Group) also complies with that Undertaking.

(b) The Undertakings remain in force from the date of this letter for so long as
any amount is outstanding under the Interim Documents or any Interim Facility
Commitment is in force.

20. EVENTS OF DEFAULT

(a) Subject to Clause 4.2 (Interim Loans), on and at any time after the
occurrence of an Event of Default which is continuing, the Interim Facility
Agent may, and if so directed by the Majority Interim Lenders shall, by notice
to the Borrower:

(i) cancel the Total Interim Facility Commitments, in which event they shall
then be immediately cancelled;

(ii) declare that all or part of the Interim Loans, together with accrued
interest, and all other amounts accrued or outstanding under the Interim
Documents be immediately due and payable, in which event they shall then become
immediately due and payable; and/or

(iii) declare that all or part of the Interim Loans be payable on demand, in
which event they shall then become immediately payable on demand by the Interim
Facility Agent on the instructions of the Majority Interim Lenders.

(b) Notwithstanding any other provision of any Interim Document:

(i) any breach of a Representation or Undertaking; or

(ii) any Event of Default (other than any event set out in paragraph 4, 5 or 6
of Part C (Events of Default) of Appendix 6),

 
23

--------------------------------------------------------------------------------

 
relating exclusively to the Target Group (or any obligation to procure or ensure
something in relation to a member of the Target Group) will be deemed not to be
a breach of Representation, a breach of Undertaking or Default or an Event of
Default (as the case may be) unless:

(A) it has or is reasonably likely to have a Material Adverse Effect;

(B) it constitutes a breach of the Acquisition Documents;

(C) it has been procured or approved by the Borrower or any direct or indirect
holding company of the Borrower; or

(D) it is a result of it being or becoming unlawful for an Interim Lender to
perform any of its obligations under the Interim Documents.

21. CHANGES TO THE INTERIM FINANCE PARTIES

21.1 Assignments and transfers by the Interim Lenders

Subject to this Clause 21, an Interim Lender (the Existing Interim Lender) may:

(a) assign any of its rights; or

(b) transfer by novation any of its rights and obligations,

under any Interim Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the New Interim Lender).

21.2 Conditions of assignment or transfer

(a) An Existing Interim Lender must seek the consent of the Borrower before it
may make an assignment or transfer in accordance with Clause 21.1 (Assignments
and transfers by the Interim Lenders) (after the end of the Availability Period,
such consent not to be unreasonably withheld or delayed and, if no response is
received by the Existing Interim Lender from the Borrower within 10  Business
Days from the date on which consent is requested, consent is deemed to be given
by the Borrower), unless the assignment or transfer is to another Interim Lender
or an Affiliate of an Interim Lender.

(b) An assignment will only be effective on:

(i) receipt by the Interim Facility Agent (whether in the Assignment Agreement
or otherwise) of written confirmation from the New Interim Lender (in form and
substance satisfactory to the Interim Facility Agent) that the New Interim
Lender will assume the same obligations to the other Interim Finance Parties as
it would have been under if it was an Interim Lender; and

(ii) the performance by the Interim Facility Agent of all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to such assignment to the New Interim Lender, the completion of which
the Interim Facility Agent shall promptly notify to the Interim Lender and the
New Interim Lender.

(c) A transfer will only be effective if the procedure set out in Clause 21.4
(Procedure for transfer) is complied with.

 
24

--------------------------------------------------------------------------------

 

(d) If:

(i) an Interim Lender assigns or transfers any of its rights or obligations
under the Interim Documents or changes its Facility Office; and

(ii) as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be obliged to make a payment to the New
Interim Lender or Interim Lender acting through its new Facility Office under
Clause 12 (Taxes) or Clause 13 (Increased Costs),

then the New Interim Lender or Interim Lender acting through its new Facility
Office is only entitled to receive payment under those Clauses to the same
extent as the Existing Interim Lender or Interim Lender acting through its
previous Facility Office would have been if the assignment, transfer or change
had not occurred.

21.3 Limitation of responsibility of Existing Interim Lenders

(a) Unless expressly agreed to the contrary, an Existing Interim Lender makes no
representation or warranty and assumes no responsibility to a New Interim Lender
for:

(i) the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents or any other documents;

(ii) the financial condition of any Obligor;

(iii) the performance and observance by any Obligor or any other member of the
Group of its obligations under the Transaction Documents or any other documents;
or

(iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

and any representations or warranties implied by law are excluded.

(b) Each New Interim Lender confirms to the Existing Interim Lender and the
other Interim Finance Parties that it:

(i) has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in the arrangements
contemplated by this letter and has not relied exclusively on any information
provided to it by the Existing Interim Lender or any other Interim Finance Party
in connection with any Transaction Document; and

(ii) will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Interim Documents or any Interim Facility Commitment is in
force.

(c) Nothing in any Interim Document obliges an Existing Interim Lender to:

(i) accept a re-transfer or re-assignment from a New Interim Lender of any of
the rights and obligations assigned or transferred under this Clause 21; or

 
25

--------------------------------------------------------------------------------

 

(ii) support any losses directly or indirectly incurred by the New Interim
Lender by reason of the non-performance by any Obligor of its obligations under
the Transaction Documents or otherwise.

21.4 Procedure for transfer

(a) Subject to the conditions set out in Clause 21.2 (Conditions of assignment
or transfer), a transfer is effected in accordance with paragraph (c) below when
the Interim Facility Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Interim Lender and the New Interim
Lender.  The Interim Facility Agent shall, subject to paragraph (b) below, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this letter and
delivered in accordance with the terms of this letter, execute that Transfer
Certificate.

(b) The Interim Facility Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Interim Lender and the New Interim
Lender upon its completion of all “know your customer” or other checks relating
to any person that it is required to carry out in relation to the transfer to
such New Interim Lender.

(c) On the Transfer Date:

(i) to the extent that in the Transfer Certificate the Existing Interim Lender
seeks to transfer by novation its rights and obligations under the Interim
Documents, each of the Obligors and the Existing Interim Lender shall be
released from further obligations towards one another under the Interim
Documents and their respective rights against one another under the Interim
Documents shall be cancelled (being the Discharged Rights and Obligations);

(ii) each of the Obligors and the New Interim Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor or other
member of the Group and the New Interim Lender have assumed and/or acquired the
same in place of that Obligor and the Existing Interim Lender;

(iii) the Interim Facility Agent, the Arranger, the New Interim Lender and the
other Interim Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New Interim Lender been the Underwriter with the rights and/or obligations
acquired or assumed by it as a result of the transfer and, to that extent, the
Interim Facility Agent, the Arranger and the Existing Interim Lender shall each
be released from further obligations to each other under the Interim Documents;
and

(iv) the New Interim Lender shall become a Party as an “Interim Lender”.

21.5 Procedure for assignment

(a) Subject to the conditions set out in Clause 21.2 (Conditions of assignment
or transfer), an assignment may be effected in accordance with paragraph (c)
below when the Interim Facility Agent executes an otherwise duly completed
Assignment Agreement delivered to it by the Existing Interim Lender and the New
Interim Lender.  The Interim Facility Agent shall, subject to paragraph (b)
below, as soon as reasonably practicable after receipt by it of a duly completed
Assignment Agreement

 
26

--------------------------------------------------------------------------------

 

appearing on its face to comply with the terms of this letter and delivered in
accordance with the terms of this letter, execute that Assignment Agreement.

(b) The Interim Facility Agent shall only be obliged to execute an Assignment
Agreement delivered to it by the Existing Interim Lender and the New Interim
Lender upon its completion of all “know your customer” or other checks relating
to any person that it is required to carry out in relation to the assignment to
such New Interim Lender.

(c) On the Transfer Date:

(i) the Existing Interim Lender’s rights under the Interim Documents that are
expressed to be the subject of the assignment in the Assignment Agreement will
be assigned absolutely to the New Interim Lender;

(ii) the Existing Interim Lender will be released from the obligations (the
Relevant Obligations) expressed to be the subject of the release in the
Assignment Agreement; and

(iii) the New Interim Lender shall become a Party as an “Interim Lender” and
will be bound by obligations equivalent to the Relevant Obligations.

(d) Lenders may utilise procedures other than those set out in this Clause 21.5
to assign their rights under the Interim Documents provided that they comply
with the conditions set out in Clause 21.2 (Conditions of assignment or
transfer).

21.6 Copy of Transfer Certificate or Assignment Agreement to Borrower

The Interim Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Assignment Agreement, send to the Borrower
a copy of that Transfer Certificate or Assignment Agreement.

21.7 Disclosure of information

(a) There may be disclosed by:

(i) any Interim Lender to any of its Affiliates and any other person:

(A) to (or through) whom that Interim Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
the Interim Documents;

(B) with (or through) whom that Interim Lender enters into (or may potentially
enter into) any sub-participation in relation to, or any other transaction under
which payments are to be made by reference to, the Interim Documents or any
Obligor; or

(C) to whom, and to the extent that, information is required to be disclosed by
any applicable law or regulation; or

(D) for whose benefit that Interim Lender charges, assigns or otherwise creates
security (or may do so) pursuant to Clause 21.8 (Security over Interim Lenders’
rights); and

(ii) any Interim Finance Party to a rating agency or its professional advisers,
or (with the consent of the Borrower) any other person,

 
27

--------------------------------------------------------------------------------

 
any information about any Obligor, the Group and the Interim Documents as that
Interim Lender or other Interim Finance Party shall consider appropriate, but in
relation to paragraphs (a)(i)(A) and (a)(i)(B) above, only if the person to whom
the information is to be given has entered into a Confidentiality Undertaking.

(b) Any Confidentiality Undertaking signed by an Interim Finance Party pursuant
to this Clause 21.7 shall supersede any prior confidentiality undertaking signed
by such Interim Finance Party for the benefit of any member of the Group.

21.8 Security over Interim Lenders’ rights

In addition to the other rights provided to Interim Lenders under this Clause
21, each Interim Lender may, without consulting with or obtaining consent from
any Obligor, at any time charge, assign or otherwise create security (whether by
way of collateral or otherwise) in or over all or any of its rights under any
Interim Document to secure obligations of that Interim Lender including:

(a) any charge, assignment or other security interest to secure obligations to a
federal reserve or central bank; and

(b) in the case of any Interim Lender which is a fund, any charge, assignment or
other security interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Interim Lender as
security for those obligations or securities,

except that no such charge, assignment or other security interest shall:

(i) release an Interim Lender from any of its obligations under the Interim
Documents or substitute the beneficiary of the relevant charge, assignment or
security interest for the Interim Lender as a party to any of the Interim
Documents; or

(ii) require any payments to be made by an Obligor or grant to any person any
rights which are more extensive than those required to be made or granted to the
relevant Interim Lender under the Interim Documents.

21.9 Additional Arrangers

To the extent permitted by the Fee Letter, any bank or financial institution may
become an Additional Arranger by signing an Arranger Accession Deed in the form
set out in Appendix 9 (Form of Arranger Accession Deed). Each of the Interim
Finance Parties appoints the Interim Facility Agent to receive on its behalf
each Arranger Accession Deed delivered to the Interim Facility Agent and the
Interim Facility Agent shall, as soon as reasonably practicable after receipt by
it, sign and accept the same if it appears on its face to have been completed,
executed and delivered in the form contemplated by this letter.

22. CHANGES TO THE OBLIGORS

22.1 Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Interim Documents.

22.2 Additional Guarantors

(a) Subject to compliance with (c) below, the Borrower may request that any of
its wholly owned Subsidiaries become a Guarantor.

 
28

--------------------------------------------------------------------------------

 

(b) A member of the Group shall become an Additional Guarantor if:

(i) that member of the Group is a guarantor of the Tranche B Term Loans or
Tranche B-2 Term Loans under (and, in each case, as defined in) the Existing
Acquisition Group Facilities;

(ii) the Borrower and the proposed Additional Guarantor deliver to the Interim
Facility Agent a duly completed and executed Accession Deed;

(iii) the Borrower confirms to the Interim Facility Agent that no Default is
continuing or would occur as a result of the acceptance of the Accession Deed;
and

(iv) the Interim Facility Agent has received all of the documents and other
evidence listed in Part C of Appendix 5 (Conditions Precedent) in relation to
that Additional Guarantor, in form and substance satisfactory to the Interim
Facility Agent.

(c) The Interim Facility Agent shall notify the Borrower and the Interim Lenders
promptly upon being satisfied that it has received (in form and substance to it)
all the documents and other evidence listed in Part C of Appendix 5 (Conditions
Precedent).

23. ROLES OF THE AGENTS

Each Party agrees to the terms of Appendix 7 (Role of the Agent).

24. CONDUCT OF BUSINESS BY THE INTERIM FINANCE PARTIES

No provision of this letter will:

(a) interfere with the right of any Interim Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;

(b) oblige any Interim Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

(c) oblige any Interim Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

25. SHARING AMONG THE INTERIM FINANCE PARTIES

25.1 Payments to Interim Finance Parties

If an Interim Finance Party (a Recovering Finance Party) receives or recovers
any amount from an Obligor other than in accordance with Clause 26 (Payment
Mechanics) and applies that amount to a payment due under the Interim Documents
then:

(a) the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Interim Facility Agent;

(b) the Interim Facility Agent shall determine whether the receipt or recovery
is in excess of the amount the Recovering Finance Party would have been paid had
the receipt or recovery been received or made by the Interim Facility Agent and
distributed in accordance with Clause 26 (Payment Mechanics), without taking
account of any Tax which would be imposed on the Interim Facility Agent in
relation to the receipt, recovery or distribution; and

 
29

--------------------------------------------------------------------------------

 

(c) the Recovering Finance Party shall, within three Business Days of demand by
the Interim Facility Agent, pay to the Interim Facility Agent an amount (the
Sharing Payment) equal to such receipt or recovery less any amount which the
Interim Facility Agent determines may be retained by the Recovering Finance
Party as its share of any payment to be made, in accordance with Clause 26.5
(Partial payments).

25.2 Redistribution of payments

The Interim Facility Agent shall treat the Sharing Payment as if it had been
paid by the relevant Obligor and distribute it between the Interim Finance
Parties (other than the Recovering Finance Party) in accordance with Clause 26.5
(Partial payments).

25.3 Recovering Interim Finance Party’s rights

(a) On a distribution by the Interim Facility Agent under Clause 25.2
(Redistribution of payments), the Recovering Finance Party will be subrogated to
the rights of the Interim Finance Parties which have shared in the
redistribution.

(b) If and to the extent that the Recovering Finance Party is not able to rely
on its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment, which debt
shall be immediately due and payable.

25.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

(a) each Interim Finance Party which has received a share of the relevant
Sharing Payment pursuant to Clause 25.2 (Redistribution of payments) shall, upon
request of the Interim Facility Agent, pay to the Interim Facility Agent for
account of that Recovering Finance Party an amount equal to the appropriate part
of its share of the Sharing Payment (together with an amount as is necessary to
reimburse that Recovering Finance Party for its proportion of any interest on
the Sharing Payment which that Recovering Finance Party is required to pay); and

(b) that Recovering Finance Party’s rights of subrogation attributable to the
relevant redistribution shall be cancelled and the relevant Obligor will be
liable to the reimbursing Interim Finance Party for the amount so reimbursed.

26. PAYMENT MECHANICS

26.1 Payments to the Interim Facility Agent

(a) On each date on which an Obligor or an Interim Lender is required to make a
payment under an Interim Document, that Obligor or Interim Lender shall make the
same available to the Interim Facility Agent (unless a contrary indication
appears in an Interim Document) for value on the due date at the time and in
such funds specified by the Interim Facility Agent as being customary at the
time for settlement of transactions in the relevant currency in the place of
payment.

(b) Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Interim
Facility Agent specifies.

 
30

--------------------------------------------------------------------------------

 

26.2 Distributions by the Interim Facility Agent

Each payment received by the Interim Facility Agent under the Interim Documents
for another Party shall, subject to Clause 26.3 (Distributions to an Obligor)
and Clause 26.4 (Clawback) be made available by the Interim Facility Agent as
soon as practicable after receipt to the Party entitled to receive payment in
accordance with this letter (in the case of an Interim Lender, for the account
of its Facility Office), to such account as that Party may notify to the Interim
Facility Agent by not less than five Business Days’ notice with a bank in the
principal financial centre of the country of that currency (or, in relation to
euro, in the principal financial centre of a Participating Member State or
London).

26.3 Distributions to an Obligor

The Interim Facility Agent may (with the consent of the Obligor or in accordance
with Clause 27 (Set-Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Interim Documents or in or towards
purchase of any amount of any currency to be so applied.

26.4 Clawback

(a) Where a sum is to be paid to an Interim Facility Agent under the Interim
Documents for another Party, that Interim Facility Agent is not obliged to pay
that sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

(b) If an Agent pays an amount to another Party and it proves to be the case
that that Interim Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by that Interim Facility Agent shall on demand refund the same to that
Interim Facility Agent together with interest on that amount from the date of
payment to the date of receipt by that Interim Facility Agent, calculated by
that Interim Facility Agent to reflect its cost of funds.

26.5 Partial payments

(a) If the Interim Facility Agent receives a payment for application against
amounts due in respect of any Interim Documents that is insufficient to
discharge all the amounts then due and payable by an Obligor under those Interim
Documents, the Interim Facility Agent shall apply that payment towards the
obligations of that Obligor under those Interim Documents in the following
order:

(i) first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Interim Facility Agent under those Interim Documents;

(ii) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Interim Documents;

(iii) thirdly, in or towards payment pro rata of any principal due but unpaid
under those Interim Documents; and

(iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Interim Documents.

(b) The Interim Facility Agent shall, if so directed by the Majority Interim
Lenders, vary the order set out in paragraphs (a)(ii) to (iv) above.

(c) Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 
31

--------------------------------------------------------------------------------

 

26.6 No set-off by Obligors

All payments to be made by an Obligor under the Interim Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

26.7 Business Days

(a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

(b) During any extension of the due date for payment of any principal or overdue
amount under this letter interest is payable on the principal or overdue amount
at the rate payable on the original due date.

26.8 Currency of account

(a) Subject to paragraphs (b) to (e) below, US dollars is the currency of
account and payment for any sum due from an Obligor under any Interim Document.

(b) A repayment of a Utilisation or overdue amount or a part of a Utilisation or
overdue amount shall be made in the currency in which that Utilisation or
overdue amount is denominated on its due date.

(c) Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

(d) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(e) Any amount expressed to be payable in a currency other than sterling shall
be paid in that other currency.

26.9 Change of currency

(a) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

(i) any reference in the Interim Documents to, and any obligations arising under
the Interim Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Interim Facility Agent (after consultation with the Borrower); and

(ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Interim Facility Agent (acting reasonably).

(b) If a change in any currency of a country occurs, this letter will, to the
extent the Interim Facility Agent (acting reasonably and after consultation with
the Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 
32

--------------------------------------------------------------------------------

 

27. SET-OFF

Subject to Clause 4.2 (Interim Loans), an Interim Finance Party may set off any
matured obligation due from an Obligor under the Interim Documents (to the
extent beneficially owned by that Interim Finance Party) against any matured
obligation owed by that Interim Finance Party to that Obligor, regardless of the
place of payment, booking branch or currency of either obligation.  If the
obligations are in different currencies, the Interim Finance Party may convert
either obligation at a market rate of exchange in its usual course of business
for the purpose of the set-off.

28. NOTICES

28.1 Communications in writing

Any communication to be made under or in connection with the Interim Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

28.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Interim
Documents is:

(a) in the case of the Borrower, that identified with its name below;

(b) in the case of each Interim Lender or any Obligor, that notified in writing
to the Interim Facility Agent on or prior to the date on which it becomes a
Party; and

(c) in the case of the Interim Facility Agent, that identified with its name
below,

or any substitute address, fax number or department or officer as the Party may
notify to the Interim Facility Agent (or the Interim Facility Agent may notify
to the other Parties, if a change is made by the Interim Facility Agent) by not
less than five Business Days’ notice.

28.3 Delivery

(a) Any communication or document made or delivered by one person to another
under or in connection with the Interim Documents will only be effective:

(i) if by way of fax, when received in legible form; or

(ii) if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 28.2 (Addresses), if addressed to that department
or officer.

(b) Any communication or document to be made or delivered to an Agent will be
effective only when actually received by that Interim Facility Agent and then
only if it is expressly marked for the attention of the department or officer
identified with that Interim Facility Agent’s signature below (or any substitute
department or officer as that shall specify for this purpose).

(c) All notices from or to an Obligor shall be sent through the Interim Facility
Agent.

 
33

--------------------------------------------------------------------------------

 

(d) Any communication or document made or delivered to the Borrower in
accordance with this Clause 28.3 will be deemed to have been made or delivered
to each of the Obligors.

28.4 Notification of address and fax number

Promptly upon receipt of notification of an address, and fax number or change of
address or fax number pursuant to Clause 28.2 (Addresses) or changing its own
address or fax number, the Interim Facility Agent shall notify the other
Parties.

28.5 Electronic communication

(a) Any communication to be made between an Interim Facility Agent and an
Interim Lender under or in connection with the Interim Documents may be made by
electronic mail or other electronic means if that Interim Facility Agent and the
relevant Interim Lender:

(i) agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

(ii) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

(iii) notify each other of any change to their address or any other such
information supplied by them.

(b) Any electronic communication made between the Interim Facility Agent and an
Interim Lender will be effective only when actually received in readable form
and in the case of any electronic communication made by an Interim Lender to the
Interim Facility Agent only if it is addressed in such a manner as the Interim
Facility Agent shall specify for this purpose.

28.6 English language

(a) Any notice given under or in connection with any Interim Document must be in
English.

(b) All other documents provided under or in connection with any Interim
Document must be:

(i) in English; or

(ii) if not in English, and if so required by the Interim Facility Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

29. CALCULATIONS AND CERTIFICATES

29.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with an Interim Document, the entries made in the accounts maintained by an
Interim Finance Party are prima facie evidence of the matters to which they
relate.
 
34

--------------------------------------------------------------------------------

 

29.2 Certificates and determinations

Any certification or determination by an Interim Finance Party of a rate or
amount under any Interim Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.

29.3 Day count convention

Any interest, commission or fee accruing under an Interim Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

30. PARTIAL INVALIDITY

If, at any time, any provision of the Interim Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

31. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Interim
Finance Party, any right or remedy under the Interim Documents shall operate as
a waiver, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise or the exercise of any other right or
remedy.  The rights and remedies provided in this letter are cumulative and not
exclusive of any rights or remedies provided by law.

32. AMENDMENTS AND WAIVERS

32.1 Required consents

(a) Subject to Clause 32.2 (Exceptions) any term of the Interim Documents may be
amended or waived only with the consent of the Majority Interim Lenders and the
Borrower and any such amendment or waiver will be binding on all Parties.

(b) The Interim Facility Agent may effect, on behalf of any Interim Finance
Party, any amendment or waiver permitted by this Clause 32.

(c) Each Obligor agrees to any such amendment or waiver permitted by this Clause
32 which is agreed to by the Borrower.  This includes any amendment or waiver
which would, but for this paragraph 32.1, require the consent of all of the
Guarantors.

32.2 Exceptions

(a) An amendment or waiver that has the effect of changing or which relates to:

(i) the definition of Majority Interim Lenders in Appendix 1 (Definitions and
Interpretation);

(ii) a deferral of the due date for payment of any amount under the Interim
Documents;

(iii) a reduction in the Margin or in the amount of any payment of principal,
interest, fees or commission payable under the Interim Documents or a change in
the basis of calculation of any interest, fees or commission so payable;

 
35

--------------------------------------------------------------------------------

 

(iv) a change in currency of payment of any amount under the Interim Documents;

(v) an increase in any Interim Facility Commitment or the Total Interim Facility
Commitments or the period for which the same shall be available for drawing;

(vi) a change to the Borrower or Guarantors;

(vii) any provision which expressly requires the consent of all the Interim
Lenders;

(viii) Clause 2.2 (Interim Finance Parties’ rights and obligations), Clause 22
(Changes to the Obligors) or this Clause 32;

(ix) the nature or scope of the guarantee and indemnity granted under Clause 17
(Guarantee and Indemnity), or

(x) the release of any guarantee and indemnity granted under Clause 17
(Guarantee and Indemnity) unless permitted under this letter or any other
Interim Document,

shall not be made without the prior consent of all the Interim Lenders.

(b) An amendment or waiver which relates to the rights or obligations of the
Interim Facility Agent or the Arranger may not be effected without the consent
of the Interim Facility Agent or the Arranger (as the case may be).

33. COUNTERPARTS

Each Interim Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Interim Document.

34. GOVERNING LAW

This letter and all non-contractual obligations arising out of or in connection
with it (including Clause 35 (Enforcement)) shall be governed by English law.

35. ENFORCEMENT

35.1 Jurisdiction of English courts

(a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this letter, the agreement constituted by
counter-signature hereof and any non-contractual obligations arising out of or
in connection herewith or therewith (including a dispute regarding the
existence, validity or termination of the agreement constituted by
countersignature hereof) (a Dispute).

(b) The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c) This Clause 35.1 is for the benefit of the Interim Finance Parties only.  As
a result, no Interim Finance Party shall be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction.  To the extent
allowed by law, the Interim Finance Parties may take concurrent proceedings in
any number of jurisdictions.

 
36

--------------------------------------------------------------------------------

 

(d) Notwithstanding the foregoing, (i) the Bridge Loans and the Bridge Facility
Term Sheet will be subject to the “Governing Law and Forum; Submission to
Exclusive Jurisdiction” provisions in the Bridge Facility Term Sheet and (ii)
the Incremental Loans and the Incremental Facility Term Sheet will be subject to
the “Governing Law and Forum; Submission to Exclusive Jurisdiction” provisions
in the Incremental Facility Term Sheet.

35.2 Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

(a) irrevocably appoints Bidco as its agent for service of process in relation
to any proceedings before the English courts in connection with any Interim
Document; and

(b) agrees that failure by an agent for service of process to notify the
relevant Obligor of the process will not invalidate the proceedings concerned.

Yours faithfully,
 
 
37

--------------------------------------------------------------------------------

 

 
CREDIT SUISSE SECURITIES (USA) LLC,
    as Original Arranger
           
 
By:
/s/ Jonathan Singer       Name:  Jonathan Singer       Title:    Managing
Director          

 
 
 
 
 
 
 
[Interim Facility Letter Signature Page]


 

--------------------------------------------------------------------------------

 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
    as Original Underwriter
           
 
By:
/s/ Nupur Kumar       Name:  Nupur Kumar       Title:    Authorized Signatory  
       

 
 
By:
/s/ Lingzi Huang       Name:  Lingzi Huang       Title:    Authorized Signatory
         

 
 


 
 
 

[Interim Facility Letter Signature Page]


 

--------------------------------------------------------------------------------

 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
    as Interim Facility Agent
           
 
By:
/s/ Nupur Kumar       Name:  Nupur Kumar       Title:    Authorized Signatory  
       

 
 
By:
/s/ Karim Rahimtoola       Name:  Karim Rahimtoola       Title:    Authorized
Signatory          

 


 
 
 

[Interim Facility Letter Signature Page]


 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
    as Interim Lender
           
 
By:
/s/ Nupur Kumar       Name:  Nupur Kumar       Title:    Authorized Signatory  
       

 
 
By:
/s/ Karim Rahimtoola       Name:  Karim Rahimtoola       Title:    Authorized
Signatory          

 


 
 
 

[Interim Facility Letter Signature Page]


 

--------------------------------------------------------------------------------

 

 
For and on behalf of
PLATFORM SPECIALTY PRODUCTS CORPORATION
as Borrower
           
 
By:
/s/ Frank Monteiro       Name:  Frank Monteiro       Title:    CFO          

 
 
 
 
 
 
 

[Interim Facility Letter Signature Page]


 

--------------------------------------------------------------------------------

APPENDIX 1
DEFINITIONS AND INTERPRETATION

1. Definitions

Acceptance Condition means, in relation to a Share Offer, the Acquisition
Condition which specifies the number of acceptances, being not less than the
Agreed Minimum, required to enable the Share Offer to become unconditional as to
acceptances (before any waiver or modification of such Acquisition Condition and
before any reduction of the number of acceptances it specifies).
Arranger Accession Deed means an agreement substantially in the form set out in
Appendix 9 (Form of Arranger Accession Deed).
Accession Deed means an agreement substantially in the form set out in Appendix
8 (Form of Accession Deed).
Acquisition means any acquisition of Target Shares by Bidco pursuant to a Share
Offer or a Scheme or by purchases after the Unconditional Date or pursuant to
Part 28 of the Companies Act 2006.
Acquisition Condition means a condition specified in a Press Release the
satisfaction or waiver of which is required:

(a) in order for a Share Offer to become or be declared unconditional in all
respects in accordance with the City Code; or

(b) before an office copy of a Court Order relating to a Scheme is delivered to
the Registrar of Companies in accordance with Section 899(4) of the Companies
Act 2006.

Acquisition Costs means either:

(a) all costs, fees (including arrangement fees payable to the Arranger) and
expenses (including taxes thereon) and all stamp, documentary, registration or
similar taxes incurred by or on behalf of the Borrower (or any Subsidiary or
Holding Company of the Borrower) in connection with a Share Offer; or

(b) all costs, fees (including arrangement fees payable to the Arranger) and
expenses (including taxes thereon) and all stamp, documentary, registration or
similar taxes and duties payable by or incurred by or on behalf of the Borrower
(or any Subsidiary or Holding Company of the Borrower) in connection with a
Scheme,

including, in each case, the preparation, negotiation and entry into the
necessary financing documents, all other documentation in relation to that Share
Offer or Scheme (as the case may be), the financing of the Acquisition and any
refinancing of any indebtedness of the Group.
Acquisition Document means each Offer Document or each Scheme Document (as
applicable).
Acquisition Group means the Borrower, Bidco and each other Obligor, and each of
their respective Subsidiaries for the time being (excluding the Target and any
other member of the Target Group).
 
43

--------------------------------------------------------------------------------

 
Additional Arranger means any bank or financial institution that becomes party
to this letter as an Additional Arranger in accordance with the provisions of
Clause 21.9 (Additional Arrangers).
Additional Guarantor means a company which becomes an Additional Guarantor in
accordance with Clause 22 (Changes to the Obligors).
Affiliate means, in relation to any person, a Subsidiary or a Holding Company of
that person or any other Subsidiary of that Holding Company.
agreed form means any language or other term or document which has previously
been approved in writing by the Interim Facility Agent, the Arranger and the
Borrower.
Agreed Minimum means, in relation to the Acceptance Condition, a requirement
that a Share Offer may not become or be declared unconditional as to acceptances
until Bidco has received valid acceptances, in accordance with the City Code,
with respect to Target Shares such that following its acquisition of those
Target Shares it will hold more than ninety per cent. (90%) of the Ordinary
Shares on a fully diluted basis (i.e. assuming the exercise in full of all
options, warrants, conversion rights and all other rights or entitlements to
require the allotment or issue of Ordinary Shares (irrespective of when they are
exercisable) save those which the Majority Interim Lenders agree may be
disregarded because the holder of the relevant right has entered into a Relevant
Undertaking).
Arranger means the Original Arranger and any Additional Arranger.
Assignment Agreement means an agreement substantially in the form set out in
Appendix 4 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
Availability Period means the period commencing on the date of the Borrower’s
countersignature of this letter and ending on the earlier of:

(i) the date which falls 12 months after the date of the first Press Release to
be issued;

(ii) the date upon which the Scheme or Share Offer (as applicable) lapses or is
withdrawn with the consent of the Panel or by order of the Court (save where
solely as a result of Bidco electing (with the consent of the Panel and
notification to the Interim Facility Agent) to implement the Acquisition by way
of Share Offer instead of a Scheme or Scheme instead of a Share Offer (as
applicable));

(iii) the date on which the Total Interim Facility Commitments are cancelled or
reduced to zero pursuant to, and as permitted by, this letter; and

(iv) the date falling 21 days (or such longer period as the Panel agrees) after
the Unconditional Date.

Available Interim Facility Commitment means, in relation to an Interim Facility,
an Interim Lender’s Interim Facility Commitment in relation to that Interim
Facility minus:

(a) the amount of its participation in any outstanding Interim Loans under that
Interim Facility; and

(b) in relation to any proposed Interim Loan under that Interim Facility, the
amount of its participation in any Interim Loans that are due to be made under
that Interim Facility on or before the proposed Utilisation Date.

 
44

--------------------------------------------------------------------------------

 
Available Interim Facility means, in relation to an Interim Facility, the
aggregate for the time being of each Interim Lender’s Available Interim Facility
Commitment in respect of that Interim Facility.
Bidco means MacDermid Performance Acquisitions Ltd, a company registered in
England & Wales with registered number 09676745.
Break Costs are the amount (if any) determined by the relevant Interim Lender by
which:

(a) the interest (excluding Margin) which that Interim Lender would have
received for the period from the date of receipt of any part of its share in an
Interim Loan or an overdue amount to the last day of the applicable Interest
Period for that Interim Loan or overdue amount if the principal or overdue
amount received had been paid on the last day of that Interest Period;

exceeds

(b) the amount which that Interim Lender would be able to obtain by placing an
amount equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the second Business Day
following receipt and ending on the last day of the applicable Interest Period.

Bridge Facility means the unsecured bridge loans as contemplated in the Bridge
Facility Term Sheet.
Bridge Facility Documentation means the definitive documentation for the Bridge
Facility.
Bridge Facility Funding Date means date that all or any portion of the Bridge
Loans are made.
Bridge Facility Term Sheet means the term sheet attached to the Syndication and
Fee Letter as Schedule A setting out the terms on which the Underwriter agrees
to make the Bridge Loans.
Bridge Loans means the unsecured bridge loans under the Bridge Facility.
Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London or New York.
Change of Control has the meaning given to that term in the Existing Acquisition
Group Facilities.
City Code means the City Code on Takeovers and Mergers.
Closing Date means the first Utilisation Date.
Concert Party means, with respect to any person, any other person acting on its
behalf or deemed by the City Code or the Panel to be acting in concert with it.
Confidentiality Undertaking means a confidentiality undertaking substantially in
the form of the LMA confidentiality undertaking “Letter of Und/Conf” or in any
other form agreed between the Borrower and the Interim Facility Agent.
Cooperation Agreement means a cooperation agreement in the agreed form to be
entered into between Bidco and Target.
Court means the High Court of Justice of England and Wales.
 
45

--------------------------------------------------------------------------------

 
Court Hearing means a hearing by the Court of an application to sanction a
Scheme.
Court Meeting means a meeting of holders of Target Shares convened at the
direction of the Court to consider one or more resolutions to sanction a Scheme.
Court Order means an order of the Court sanctioning a Scheme following a Court
Hearing.
Dealing has the meaning given in the City Code.
Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
Default means an Event of Default or any event or circumstance specified in Part
C (Events of Default) of Appendix 6 which would (with the expiry of a grace
period, the giving of notice, the making of any determination under the Interim
Documents or any combination of any of the foregoing) be an Event of Default.
Derivative has the meaning given in the City Code.
EBITDA means earnings before interest, tax, depreciation and amortisation
calculated in accordance with the most recently published relevant financial
statements.
Engagement Letter means the engagement letter between Credit Suisse Securities
(USA) LLC and the Borrower dated on or around the date of this letter.
Event of Default means any event or circumstance specified in Part C (Events of
Default) of Appendix 6.
Existing Acquisition Group Facilities means the Second Amended and Restated
Credit Agreement dated as of August 6, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time) among, inter
alia, MacDermid Holdings, LLC, the Borrower, certain subsidiaries of the
Borrower and Barclays Bank PLC, as Administrative Agent.
Existing Interim Lender has the meaning given to it in Clause 21.1 (Assignments
and transfers by the Interim Lenders).
Facility Office means the office through which an Interim Lender will perform
its obligations under the Interim Facility notified to the Interim Facility
Agent in writing by not less than five Business Days’ notice.
Fee Credit Letter means the fee credit letter between Credit Suisse Securities
(USA) LLC and the Borrower dated on or around the date of this letter.
Fee Letter means the syndication and fee letter dated on or around the date of
this letter specifying certain fees to be paid in connection with the Interim
Facility.
First Closing Date means the date specified in a Share Offer Document in
accordance with the City Code as the date by which the Acceptance Condition is
required to be satisfied (or such later date as Bidco may, subject to the rules
of the City Code, determine).
Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
46

--------------------------------------------------------------------------------

 
General Meeting means a general meeting of the holders of Ordinary Shares
convened to consider and, if thought fit, approve, among other things, one or
more resolutions to give effect to a Scheme.
Group means the Borrower and its Subsidiaries from time to time.
Guarantee means a guarantee granted by a Guarantor pursuant to Clause 17
(Guarantee and Indemnity).
Guarantor means an Additional Guarantor.
Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
Incremental Facility means the incremental term loan facility to be provided
pursuant to section 2.14 of the Existing Acquisition Group Facilities and as
contemplated in the Incremental Facility Term Sheet.
Incremental Facility Documentation means the definitive documentation for the
Incremental Facility.
Incremental Facility Term Sheet means the term sheet attached to the Syndication
and Fee Letter as Schedule B setting out the terms on which the Underwriter
agrees to make the Incremental Loans, subject to any revisions thereto pursuant
to the terms of the Fee Letter.
Incremental Loans means the incremental loans to be provided pursuant to section
2.14 of the Existing Acquisition Group Facilities and as contemplated in the
Incremental Facility Term Sheet.
Interest Period means in relation to an Interim Loan, each period determined in
accordance with Clause 10.2 (Payment of interest) and, in relation to an overdue
amount, each period determined in accordance with Clause 10.3 (Default
interest).
Interim Documents means this letter, the Fee Letter, Syndication and Fee Letter,
the Engagement Letter, the Fee Credit Letter and any other document designated
as an Interim Document by the Interim Facility Agent and the Borrower.
Interim Facility Agent means the Interim Facility Agent.
Interim Finance Party means an Interim Lender, the Interim Facility Agent, the
Underwriter or the Arranger.
Interim Facility has the meaning assigned to it in Clause 2.1 (The Interim
Facility).
Interim Facility Commitment means, (1) in respect of the Underwriter,
$1,875,000,000 and (2) in respect of any other Interim Lender, the amount of any
Interim Facility Commitment transferred to it or assumed by it under this
Agreement, in each case to the extent not cancelled, reduced or transferred by
it under this letter.
Interim Facility Lender means any Interim Lender participating in the Interim
Facility.
Interim Lender means:

(a) at the date of this letter, the Underwriter; and

 
47

--------------------------------------------------------------------------------

 

(b) any other person to whom any participation or interest in any Interim Loan
or any Interim Facility Commitment is transferred after the date of this letter
under Clause 21 (Changes to the Interim Finance Parties),

provided that in each case it has an outstanding Interim Facility Commitment or
participation in any Interim Loan or any amount is (actually or contingently)
owed to or by it under the Interim Documents in this capacity.
Interim Loan means a term loan made under the Interim Facility.
Legal Reservations means:

(a) the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

(b) the time barring of claims under the Limitation Acts, the possibility that
an undertaking to assume liability for or indemnify a person against non-payment
of UK stamp duty may be void and defences of set-off and counterclaim;

(c) the principle that any additional interest imposed pursuant to any relevant
agreement may be held to be irrecoverable on the grounds that it is a penalty;

(d) the principle that an English court may not give effect to an indemnity for
legal costs incurred by an unsuccessful litigant;

(e) any procedural formalities and registration requirements, public policy
limitations and/or mandatory rules in any applicable jurisdiction which limit,
exclude or are required to be undertaken prior to the enforcement of an English
judgment or otherwise which limit or exclude the choice of English law and
jurisdiction;

(f) similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

(g) any general principles of law limiting an Obligor’s obligations which are
specifically referred to in any legal opinion delivered pursuant to Part A and
Part B of Appendix 5 (Conditions Precedent).

Long Term Facilities means the Bridge Loans and the Incremental Loans.
Major Default means any event or circumstance constituting an Event of Default
which (a) subject to paragraph (a)(ii), is only referable to, or only concerns,
(i) any Obligor or (ii) (in the case of an Event of Default arising under
paragraph 4 (Insolvency proceedings, etc.) or paragraph 5 (Inability to pay
debts; attachment) of Part C (Event of Default) of Appendix 6) the Borrower
only, and (in the case of an Event of Default arising under paragraphs 1
(Non-payment), 4 (Insolvency proceedings, etc.) or 5 (Inability to pay debts;
attachment) of Part C (Event of Default) of Appendix 6)) has not arisen as a
result of any acceleration action taken by the lenders under the Existing
Acquisition Group Facilities); (b) for the purposes of paragraph 1 (Non-payment)
of Part C (Event of Default) of Appendix 6, excludes non-payment in respect of
indemnity payments due to the Interim Finance Parties; (c) for the purposes of
paragraph 2 (Other Obligations) of Part C (Event of Default) of Appendix 6
relates to a Major Undertaking only; (d) for the purposes of paragraph 3
(Misrepresentation) of Part C (Events of Default) of Appendix 6 relates only to
a Major Representation only; and (e) for the purposes of paragraph 8 (Change of
Control) of Part C (Event of Default) of Appendix 6, will not include
sub-paragraph (b) of that paragraph 8.
 
48

--------------------------------------------------------------------------------

 
Major Representation means any Representation referred to in Part A
(Representations) of Appendix 6 other than the representation at paragraph 5(b)
of that part of Appendix 6.
Major Undertaking means (a) any Undertaking set out in Clause 3 (Purpose),
Clause 5.1 (Acquisition Documents) or Clause 5.2 (Conduct of Offer and/or
Scheme) other than 5.2(b)(v), 5.2(d) or 5.2(e) and (b) any Undertaking referred
to in paragraph 3 (Additional Undertakings – pre-Closing Date) of Part B
(Undertakings) of Appendix 6.
Majority Interim Lenders means:

(a) at any time whilst any Interim Loans are outstanding, Interim Lenders whose
participations or shares in the outstanding Interim Loans and undrawn Interim
Facility Commitments then aggregate to 66 2/3% or more of the aggregate of the
outstanding Interim Loans and undrawn Interim Facility Commitments of all
Interim Lenders; and

(b) at any time whilst no Interim Loans are outstanding, Interim Lenders:

(i) whose Interim Facility Commitments then aggregate to more than 66 2/3% of
the Total Interim Facility Commitments; or

(ii) if the Total Interim Facility Commitments have then been reduced to zero,
whose Interim Facility Commitments aggregated to more than 66 2/3% of the Total
Interim Facility Commitments immediately before that reduction.

Margin means 5.00 per cent. per annum; provided that Margin shall automatically
increase to (i) 5.25 per cent. per annum on the date that is 120 days after the
date hereof, (ii) 5.50 per cent. per annum on the date that is 180 days after
the date hereof and (iii) 5.75 per cent. on the date that is 270 days after the
date hereof; provided, further, that Margin shall automatically increase by an
additional 2.00 per cent. per annum upon the occurrence of an Incremental
Failure Event. An “Incremental Failure Event” shall be deemed to have occurred
if the Incremental Loans are not available in the amount of the Available
Interim Facility for any reason on the date of a Utilisation Request and on the
proposed Utilisation other than as a result of an Event of Default having
occurred and not having been cured under section 9.01(a) of the Existing
Acquisition Group Facilities.
Material Adverse Effect means any event or circumstance which:

(a) is materially adverse to:

(i) the ability of the Group taken as a whole to perform any of its payment
obligations under any of the Interim Documents; or

(ii) the business, assets or financial condition of the Group taken as a whole;
or

(b) subject to the Legal Reservations and any perfection requirements which are
not overdue, affects the validity or enforceability of any of the Interim
Documents in a manner which would be materially adverse to the interests of the
Interim Lenders under the Interim Documents taken as a whole.

Meeting means a Court Meeting or a General Meeting.
Member State means a member state of the European Union.
New Interim Lender has the meaning given to it in Clause 22.1 (Assignments and
transfers by the Interim Lenders).
Obligor means the Borrower or a Guarantor.
 
49

--------------------------------------------------------------------------------

 
Offer Documents means any Share Offer Document, any Press Release announcing a
Share Offer, any communications sent by a member of the Acquisition Group or
Target in connection with the Acquisition to holders of options or awards under
the Share Option Scheme or other instruments convertible into or exchangeable
for Target Shares for the purpose of making appropriate proposals pursuant to
Rule 15 of the City Code and any other document so designated by the Borrower
and the Original Arranger in writing.
Ordinary Shares means ordinary shares in the capital of the Target.
Panel means the Panel on Takeovers and Mergers.
Participating Member State means a Member State that adopts or has adopted the
euro unit as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.
Party means a party to this letter.
Permanent Loans means any bank loan or other debt financing that does not
constitute Permanent Securities incurred in connection with the Acquisition or
to refinance the Bridge Facility, the Interim Facility or any other interim
financing borrowed (other than the Incremental Facility), issued or assumed in
connection with the Acquisition.
Permanent Securities means any underwritten offering or private placement of
debt or equity securities (including any securities convertible into equity) in
connection with the Acquisition or to refinance the Bridge Facility, the Interim
Facility or any other financing borrowed (other than the Incremental Facility),
issued or assumed in connection with the Acquisition.
Press Release means the announcement in the agreed form which, in compliance
with Rule 2.7 of the City Code, announces a firm intention to proceed with a
Share Offer or a Scheme.
Quotation Day means, in relation to any period for which an interest rate is to
be determined the first day of that period.
Reference Banks means, in relation to LIBOR the principal London offices of such
banks as may be appointed by the Interim Facility Agent in consultation with the
Borrower.
Relevant Derivatives means any Derivative referable to any securities which are
Relevant Securities in relation to a Share Offer or a Scheme.
Relevant Interbank Market means the London Interbank Market.
Relevant Securities has the meaning given in the City Code.
Relevant Undertaking means an undertaking, given to Bidco by a holder of any
right or entitlement to require the allotment or issue of an Ordinary Share, not
to exercise or enforce such right or entitlement at any time.
Repayment Date has the meaning given to it in Clause 7.2 (Reborrowing of Interim
Loans).
Reports means the reports referred to in paragraph 12 of Part A of Appendix 5
(Conditions Precedent).
Representation means a representation or warranty set out in Part A
(Representations) of Appendix 6 and any other representation or warranty made or
deemed made in any Interim Document (together with any certificate delivered by
an Obligor in connection therewith).
 
50

--------------------------------------------------------------------------------

 
Satisfied means in relation to a condition (including, without limitation, any
Acquisition Condition) the condition being satisfied in accordance with its
terms and without any modification or waiver of any of its terms which has not
been approved by the Majority Lenders and “satisfaction” shall be construed
accordingly.
Scheme means a scheme of arrangement, effected pursuant to Part 26 of the
Companies Act 2006 and in compliance with the City Code, under which all Target
Shares will be transferred to Bidco and Bidco will become the only holder of
Ordinary Shares in issue at close of business on the date on which the Scheme
becomes effective.
Scheme Circular means a circular despatched by Target to holders of Ordinary
Shares setting out in full the terms and conditions of a Scheme and convening a
General Meeting and a Court Meeting.
Scheme Documents means:

(a) any Press Release (or any further press release made in accordance with the
provisions of this Agreement) announcing the terms of a Scheme;

(b) any Scheme Circular;

(c) the Cooperation Agreement;

(d) any communications sent by a member of the Acquisition Group or Target in
connection with the Acquisition to holders of options or awards under the Share
Option Schemes or any other instruments convertible into or exchangeable for
shares of Target for the purposes of making appropriate proposals pursuant to
Rule 15 of the City Code; and

(e) any other document so designated by the Borrower and the Original Arranger
in writing.

Screen Rate means in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for the relevant currency and period
displayed on the appropriate page of the Reuters screen, provided that if the
relevant page is replaced or the service ceases to be available, the Interim
Facility Agent (after consultation with the Borrower) may specify another page
or service displaying the appropriate rate.
Scheme Press Release means a Press Release announcing a Scheme.
Security means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
Syndication and Fee Letter means the fee letter dated on or around the date of
this Agreement specifying certain fees to be paid in connection with the Bridge
Facility and the Incremental Facility.
Share Offer means an offer by Bidco in accordance with the City Code to acquire
all of the Target Shares (not owned by it or any of its associates (as defined
in the Companies Act 2006)).
Share Offer Document means an offer document despatched to shareholders of the
Target setting out in full the terms and conditions of the Share Offer.
Share Offer Press Release means a Press Release announcing a Share Offer.
 
51

--------------------------------------------------------------------------------

 
Share Option Scheme means any share option scheme, long-term incentive plan or
other share incentive scheme of the Target or any of its Subsidiaries referred
to in the Share Offer Document.
Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50% of the voting capital or similar right
of ownership and control for this purpose means the power to direct the
management and the policies of the entity whether through the ownership of
voting capital, by contract or otherwise.
Target means Alent PLC.
Target Group means the Target and its Subsidiaries.
Target Shares means the Ordinary Shares the subject of a Share Offer or, as
applicable, a Scheme proposal.
Tax means any present or future tax, levy, assessment, impost, deduction, duty
and withholding and any charge of a similar nature (including any related
interest, penalty or fine relating to any of the foregoing) and Taxation shall
be construed accordingly.
Total Interim Facility Commitments means at any time the aggregate of all the
Interim Facility Commitments.
Transaction Documents means the Interim Documents and the Acquisition Documents.
Transfer Certificate means a certificate substantially in the form set out in
Appendix 3 (Form of Transfer Certificate) or in such other form as the Interim
Facility Agent and the Borrower may agree.
Unconditional Date means the date on which a Share Offer becomes or is declared
unconditional in all respects or on which an office copy of a Court Order is
duly filed on behalf of Target with the Registrar of Companies in accordance
with Section 899(4) of the Companies Act 2006.
Undertaking means an undertaking set out in Clause 5 (The Acquisition) or in
Part B (Undertakings) of Appendix 6.
Utilisation means an Interim Loan.
Utilisation Date means the date of, or proposed date for, the making of an
Interim Loan.
Utilisation Request means a signed notice requesting an Interim Loan in the form
set out in Appendix 2 (Utilisation Request).
VAT means:

(a) any tax imposed in compliance with the council directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112) (including, in
relation to the UK, value added tax imposed by the Value Added Tax Act 1994 and
supplemental legislation and regulations); and

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above or elsewhere.

Voting Record Date means the time fixed by the Court for determining the
entitlement to vote at the Court Meeting.
 
52

--------------------------------------------------------------------------------

 

2. Other References

(a) In this letter, unless a contrary intention appears, a reference to:

(i) an “agreement” includes any legally binding arrangement, contract, deed or
instrument (in each case whether oral or written);

(ii) an “amendment” includes any amendment, supplement, variation, novation,
modification, replacement or restatement and “amend” and “amended” shall be
construed accordingly;

(iii) “assets” includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;

(iv) a “consent” includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

(v) a “disposal” includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and “dispose” will be construed
accordingly;

(vi) “including” means including without limitation and “includes” and
“included” shall be construed accordingly;

(vii) “indebtedness” includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

(viii) “losses” includes losses, actions, damages, claims, proceedings, costs,
demands, expenses (including legal and other fees) and liabilities of any kind
and “loss” shall be construed accordingly;

(ix) a “month” means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month, except that:

(A) subject to sub-paragraph (C) below, if any such period would otherwise end
on a day which is not a Business Day, it shall end on the next Business Day in
the same calendar month or, if there is none, on the preceding Business Day;

(B) if there is no numerically corresponding day in the month in which that
period is to end, that period shall end on the last Business Day in that later
month; and

(C) if the Interest Period begins on the last Business Day of a calendar month,
the Interest Period shall end on the last Business Day in the calendar month in
which the Interest Period is to end,

and references to “months” shall be construed accordingly;

(x) a Default being “continuing” means that such Default has occurred or arisen
and has not been remedied or waived in writing by the Interim Facility Agent on
behalf of the Interim Lenders;

 
53

--------------------------------------------------------------------------------

 

(xi) an Interim Lender’s “participation” or “share” in a Utilisation means the
amount of its share in any Interim Loan;

(xii) a “person” includes any individual, firm, fund, company, corporation,
partnership, joint venture, government, state or agency of a state or any
undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

(xiii) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but if not having the force
of law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

(b) In this letter, unless a contrary intention appears:

(i) a reference to a Party includes a reference to that Party’s successors and
permitted assignees or permitted transferees but does not include that Party if
it has ceased to be a party under this letter;

(ii) references to paragraphs, clauses, subclauses and appendices are references
to, respectively, paragraphs, clauses and subclauses of and appendices to this
letter and references to this letter include its appendices;

(iii) a reference to (or to any specified provision of) any agreement (including
any of the Interim Documents) is to that agreement (or that provision) as
amended from time to time (unless such amendment is contrary to the terms of any
Interim Document);

(iv) a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

(v) a reference to a time of day is to London time;

(vi) the index to and the headings in this letter are for convenience only and
are to be ignored in construing this letter; and

(vii) words imparting the singular include the plural and vice versa.

3. Third party rights

(a) Unless expressly provided to the contrary in an Interim Document a person
who is not a Party has no right under the Contracts (Rights of Third Parties)
Act 1999 (the Third Parties Act) to enforce or enjoy the benefit of any term of
this letter.

(b) Notwithstanding any term of any Interim Document, the consent of any person
who is not a Party is not required to rescind or vary this letter at any time.

 
 

 
54

--------------------------------------------------------------------------------

APPENDIX 2
UTILISATION REQUEST
From:
[Borrower]

 
To:
[Interim Facility Agent]

 
Dated:______________
Dear Sirs
Platform Specialty Products Corporation – $1,875,000,000 Interim Facility Letter
dated [˜] July 2015 (as amended and restated)
(the Interim Facility Letter)

1. We refer to the Interim Facility Letter.  This is a Utilisation Request. 
Terms defined in the Interim Facility Letter have the same meaning in this
Utilisation Request unless given a different meaning in this Utilisation
Request.

2. We wish to borrow an Interim Loan on the following terms:

(a) Proposed Utilisation Date:  [         ] (or, if that is not a Business Day,
the next Business Day)

(b) Facility to be utilised:  Interim Facility

(c) Amount:  [         ]

(d) Interest Period:  [         ]

3. We confirm that each condition specified in Clause 4 (Conditions Precedent to
the Interim Facility) is satisfied on the date of this Utilisation Request and
will be satisfied on the proposed Utilisation Date and that no Major Default is
continuing or would result from the proposed Utilisation.

4. [The proceeds of this Interim Loan should be credited to [account]].

5. This Utilisation Request is irrevocable.

Yours faithfully
authorised signatory for
Platform Specialty Products Corporation
 
 
55

--------------------------------------------------------------------------------

 
APPENDIX 3
FORM OF TRANSFER CERTIFICATE

To: [●] as Interim Facility Agent

From: [The Existing Interim Lender] (the Existing Interim Lender) and [The New
Interim Lender] (the New Interim Lender)

Dated:  _________
Platform Specialty Products Corporation – $1,875,000,000 Interim Facility Letter
dated [˜] July 2015 (as amended and restated)
(the Interim Facility Letter)

1. We refer to the Interim Facility Letter.  This is a Transfer Certificate. 
Terms defined in the Interim Facility Letter have the same meaning in this
Transfer Certificate unless given a different meaning in this Transfer
Certificate.

2. We refer to Clause 21.4 (Procedure for transfer):

(a) The Existing Interim Lender and the New Interim Lender agree to the Existing
Interim Lender transferring to the New Interim Lender by novation all or part of
the Existing Interim Lender’s Commitment, rights and obligations referred to in
the Schedule in accordance with Clause 21.4 (Procedure for transfer).

(b) The proposed Transfer Date is [        ].

(c) The Facility Office and address, fax number and attention details for
notices of the New Interim Lender for the purposes of Clause 28.2 (Addresses)
are set out in the Schedule.

3. The New Interim Lender expressly acknowledges the limitations on the Existing
Interim Lender’s obligations set out in paragraph (c) of Clause 21.3 (Limitation
of responsibility of Existing Interim Lenders).

4. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

5. This Transfer Certificate and any non-contractual obligations arising out of
or in connection with it are governed by English law.

 
 

 
56

--------------------------------------------------------------------------------

THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]

[Existing Interim Lender] [New Interim Lender]   By:   By:   



 
This Transfer Certificate is accepted by the Interim Facility Agent and the
Transfer Date is confirmed as [   ].

[Interim Facility Agent]   By:  



 
 
 
57

--------------------------------------------------------------------------------

APPENDIX 4
FORM OF ASSIGNMENT AGREEMENT

To: [●] as Interim Facility Agent

From: [the Existing Interim Lender] (the Existing Interim Lender) and [the New
Interim Lender] (the New Interim Lender)

Dated:  _________
Platform Specialty Products Corporation – $1,875,000,000 Interim Facility Letter
originally dated [˜] July 2015 (as amended and restated)
(the Interim Facility Letter)
We refer to the Interim Facility Letter.  This is an Assignment Agreement.

1.             (a)             We refer to Clause 21.5 (Procedure for
assignment).

(b) The Existing Interim Lender assigns absolutely to the New Interim Lender all
the rights of the Existing Interim Lender under the Interim Facility Letter and
the other Interim Documents which correspond to that portion of the Existing
Interim Lender’s Commitments and participations in Utilisations under the
Interim Facility Letter as specified in the Schedule;

(c) The Existing Interim Lender is released from all the obligations of the
Existing Interim Lender which correspond to that portion of the Existing Interim
Lender’s Commitments and participations in Utilisations under the Interim
Facility Letter specified in the Schedule.

(d) The New Interim Lender becomes a Party as an Interim Lender and is bound by
obligations equivalent to those from which the Existing Interim Lender is
released under paragraph (c) above.1

2. The proposed Transfer Date is [      ].

3. On the Transfer Date the New Interim Lender becomes Party to the Interim
Documents as an Interim Lender.

4. The New Interim Lender expressly acknowledges the limitations on the Existing
Interim Lender’s obligations set out in paragraph 21.3(c) of Clause 21.3
(Limitation of responsibility of Existing Interim Lenders).

5. The Facility Office and address, fax number and attention details for notices
of the New Interim Lender for the purposes of Clause 28.2 (Addresses) are set
out in the Schedule.

6. This Assignment Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.

7. This Assignment Agreement and any non-contractual obligations arising out of
or in connection with it are governed by English law.

__________________________

1 If the Assignment Agreement is used in place of a Transfer Certificate in
order to avoid a novation of rights/obligations for reasons relevant to a civil
jurisdiction, local law advice should be sought to check the suitability of the
Assignment Agreement due to the assumption of obligations contained in paragraph
2(d).

 
58

--------------------------------------------------------------------------------

 

8. This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.



 
 
 
 
 
 
 
59

--------------------------------------------------------------------------------

THE SCHEDULE
Commitment/rights and obligations to be transferred by assignment, release and
accession
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]

[Existing Interim Lender] [New Interim Lender]   By:    By:   


 
This Assignment Agreement is accepted by the Interim Facility Agent and the
Transfer Date is confirmed as [   ].
[Signature of this Assignment Agreement by the Interim Facility Agent
constitutes confirmation by the Interim Facility Agent of receipt of notice of
the assignment referred to herein, which notice the Interim Facility Agent
receives on behalf of each Interim Finance Party.]

[Interim Facility Agent]   By:   



 
 


60

--------------------------------------------------------------------------------

APPENDIX 5
CONDITIONS PRECEDENT
Part A
Conditions Precedent to Signing of this Letter / Issue of the Press Release
Obligors

1. A copy of the constitutional documents of the Borrower.

2. A copy of a resolution of the board or, if applicable, a committee of the
board of directors of the Borrower:

(a) approving the terms of, and the transactions contemplated by, the Interim
Documents, and Acquisition Documents referred to in paragraphs 10 below to which
it is a party and resolving that it execute, deliver and perform such documents
to which it is a party;

(b) authorising a specified person or persons to execute the Interim Documents
to which it is a party on its behalf; and

(c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Interim Documents to which it is a party.

3. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 2(b) above in relation to the Interim Documents and all
related documents.

4. A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this Part A of Appendix 5 is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of this letter.

5. Evidence that Bidco has accepted its appointment as process agent for each of
the non-English Obligors.

6. Compliance with all “know your customer” requirements.

Legal Opinions

7. A legal opinion of Latham & Watkins (London) LLP, legal advisers to the
Arranger as to English law, substantially in the form distributed to the
Arranger prior to signing this letter.

8. A legal opinion of Greenberg Traurig, LLP, legal advisers to the Borrower as
to Delaware law, substantially in the form distributed to the Arranger prior to
signing this letter.

Acquisition Documents

9. In the case of a Scheme, copies of:

(a) the Press Release; and

(b) the Cooperation Agreement.

 
61

--------------------------------------------------------------------------------

 
Interim Documents

10. A duly executed original of each of the Interim Documents.

Other Documents and Evidence

11. The legal due diligence report by Slaughter and May dated 10 July 2015
entitled “Project Fire Tip Final Legal Due Diligence Report” together with all
schedules thereto.

 
 
 

 
62

--------------------------------------------------------------------------------

Part B
Conditions Precedent to Initial Utilisation

1. Evidence that all fees and expenses due and payable by the Borrower or Bidco
to the Interim Finance Parties under the Interim Documents have been or will be
paid on or before the first Utilisation Date.

2. In the case of a Share Offer, the Share Offer Document or, in the case of a
Scheme, the Scheme Circular, in either case in a form which contains the same
terms and conditions as and is consistent with the relevant Press Release except
to the extent permitted by the terms of Clause 5 (The Acquisition), together
with any amendments thereto permitted by the terms of Clause 5 (The
Acquisition).

3. In the case of a Share Offer, a copy of the announcement that such Share
Offer has become or has been declared unconditional in all respects.

4. A copy of any communications sent to holders of options in the Target or
other instruments convertible into or exchangeable for shares of Target for the
purpose of making appropriate proposals pursuant to Rule 15 of the City Code.

5. A copy of any other Acquisition Document not previously delivered to the
Interim Facility Agent, together with any applicable corporate resolutions
authorising the transactions contemplated thereby.

6. A certificate of the Borrower (signed by two directors) certifying:

(a) that the Unconditional Date has occurred (and the date on which it occurred)
and that no Acquisition Condition has been waived or modified a manner which
would breach the terms of this letter;

(b) in the case of a Scheme:

(i) that the Scheme has been sanctioned by the Court and attaching a copy of the
Court Order sanctioning the Scheme; and

(ii) that such Court Order has been delivered to the Registrar of Companies in
accordance with Section 899(4) of the Companies Act 2006 and attaching evidence
of the same in the form of a date certain stamp of receipt in respect of the
sanctioning of the Scheme; and

(c) that at the date of the initial Utilisation Request and the proposed first
Utilisation Date each of the applicable requirements of Clause 4.2 (Interim
Loans) has been and will remain satisfied.

7. A certificate of two authorised signatories of the Borrower certifying that
each copy document specified in Part B of this Appendix 5 which relates to it is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of this letter.

8. Each entity listed in Appendix 10 (being Guarantors under and as defined in
the Existing Acquisition Group Facilities as of the date hereof) shall have
become an Additional Guarantor hereunder in accordance with Clause 22 (Changes
to the Obligors).



 
63

--------------------------------------------------------------------------------

Part C
Conditions Precedent to be delivered by an Additional Guarantor

1. An Accession Deed executed by the Additional Guarantor and the Borrower.

2. A copy of the constitutional documents of the Additional Guarantor.

3. A copy of a resolution of the board or, if applicable, a committee of the
board of directors of the Additional Guarantor:

(a) approving the terms of, and the transactions contemplated by, the Accession
Deed and the Interim Documents and resolving that it execute, deliver and
perform the Accession Deed and any other Interim Document to which it is party;

(b) authorising a specified person or persons to execute the Accession Deed and
other Interim Documents on its behalf;

(c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Interim Documents to which it is a party; and

(d) authorising the Borrower to act as its agent in connection with the Interim
Documents.

4. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.

5. A certificate of an authorised signatory of the Additional Guarantor
certifying that each copy document listed in this Part C of Appendix 5 is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of the Accession Deed.

6. The following legal opinions, each addressed to the Interim Facility Agent
and the Interim Lenders:

(a) A legal opinion of the legal advisers to the Interim Facility Agent in
England as to matters of English law in the form distributed to the Interim
Lenders prior to signing the Accession Deed.

(b) If the Additional Guarantor is incorporated in or has its “centre of main
interest” or an “establishment” in a jurisdiction other than England and Wales
or is executing an Interim Document which is governed by a law other than
English law, a legal opinion of the legal advisers to the Interim Facility Agent
in the jurisdiction of its incorporation, “centre of main interest” or “
establishment” (as applicable) or, as the case may be, the jurisdiction of the
governing law of that Interim Document (the “Applicable Jurisdiction”) as to the
law of the Applicable Jurisdiction and in the form distributed to the Interim
Lenders prior to signing the Accession Deed.

7. If the proposed Additional Guarantor is incorporated in a jurisdiction other
than England and Wales, evidence that Bidco has agreed to act as the process
agent for the proposed Additional Guarantor.



 
64

--------------------------------------------------------------------------------

APPENDIX 6
Part A
REPRESENTATIONS

1. Status

(a) It is a limited liability corporation, duly incorporated and validly
existing under the law of its jurisdiction of incorporation.

(b) It has the power to own its assets and carry on its business as it is being
conducted, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

2. Binding obligations

Subject to the Legal Reservations the obligations expressed to be assumed by it
in each Transaction Document to which it is a party and which it has executed or
will execute are legal, valid, binding and enforceable obligations;

3. Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents to which it is a party and which it has executed or
will execute do not and will not conflict with:

(a) any law or regulation applicable to it that would materially and adversely
affect the rights of the Interim Lenders hereunder;

(b) the constitutional documents of any member of the Group; or

(c) any agreement or instrument binding upon it or any member of the Group or
any of its or any member of the Group’s assets or constitute a default or
termination event (however described) under any such agreement or instrument
(other than the Existing Acquisition Group Facilities) which could reasonably be
expected to have a Material Adverse Effect.

4. Power and authority

(a) It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is or will be a party and which it has
executed or will execute and the transactions contemplated by those Transaction
Documents, in each case subject to the Legal Reservations.

(b) No limit on its powers will be exceeded as a result of the borrowing or
giving of guarantees or indemnities contemplated by the Transaction Documents to
which it is a party and which it has executed or will execute.

5. Validity and admissibility in evidence

(a) Subject to the Legal Reservations, all authorisations required:

(i) to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party and which it has
executed or will execute; and

 
65

--------------------------------------------------------------------------------

 

(ii) to make the Transaction Documents to which it is a party and which it has
executed or will execute admissible in evidence in its jurisdiction of
incorporation,

have been obtained or effected and are or will be on the Closing Date in full
force and effect.

(b) All authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the Group have been obtained or effected and
are in full force and effect, if failure to obtain or effect those
authorisations has or is reasonably likely to have a Material Adverse Effect.

(c) All authorisations required for Bidco to make and implement the Acquisition
in accordance with the Acquisition Documents:

(i) are in full force and effect; or

(ii) will be obtained when required and will then be in full force and effect.

6. Acquisition Documents, disclosures and other Documents

(a) The Acquisition Documents which have been or are to be executed and to which
Bidco is a party have been or will, prior to the Closing Date, be validly
executed and delivered by Bidco.

(b) The then existing Acquisition Documents contain all then current material
agreements between BidCo, the Borrower and the Target in relation to the
Acquisition and all the material terms in relation to any Scheme or Share Offer.

7. Bidco

Except as may arise under the Transaction Documents and for Acquisition Costs,
before the Closing Date Bidco has not traded or incurred any liabilities or
commitments (actual or contingent, present or future).
 
 
66

--------------------------------------------------------------------------------

Part B
UNDERTAKINGS

1. Incremental Facility

The Borrower shall use all reasonable endeavours (including by exercising all
its powers and enforcing all its rights under any agreement) to ensure that
Incremental Term Loans are available to be drawn in accordance with section 2.14
of the Existing Acquisition Group Facilities on the Utilisation Date or, if not
available on such date, on any day thereafter until the Bridge Loans are funded.

2. Financing Cooperation

The Borrower agrees to cooperate with any investment banks (the “Investment
Banks”) engaged with respect to any securities offering to provide information
reasonably required by the Investment Banks, including information to be
included in any offering memorandum, private placement memorandum, prospectus
(including any related registration statement), information package for use in
bank meetings with prospective lenders in connection with the syndication of any
loans or other disclosure document or investor presentation, in connection with
offerings or refinancings intended to repay the Interim Loans. Such cooperation
will include using reasonable endeavours to cause all applicable accountants to
issue comfort letters in connection with any offering.  The Borrower will be
solely responsible for the contents of all information, disclosure documents,
“bank books” and other materials delivered to the Investment Banks or any of
their Affiliates in connection with the transactions contemplated hereby and the
Borrower acknowledges that the Investment Banks and their Affiliates will be
using and relying upon such information without independent verification
thereof.

3. Additional Undertakings – pre-Closing Date

At all times on or prior to the Closing Date, each Obligor shall comply with the
covenants set out in sections 8.01 (Liens), 8.02 (Indebtedness), 8.03
(Fundamental Changes), 8.04 (Dispositions) and 8.05 (Restricted Payments) of the
Existing Acquisition Group Facilities. Except as expressly provided in the
foregoing sentence, each of such covenants shall be deemed to be set out in full
in this paragraph 3 and shall apply, mutatis mutandis, to this letter.

4. Additional Undertakings – post-Closing Date

At all times after the Closing Date, each Obligor shall comply with the
covenants set out in sections 8.01 (Liens), 8.02 (Indebtedness), 8.03
(Fundamental Changes), 8.04 (Dispositions) and 8.05 (Restricted Payments) of the
Existing Acquisition Group Facilities; provided that the Obligors shall not be
permitted to (i) create or assume any lien in reliance on section 8.01(f) or
8.01(h), (ii) incur or assume any indebtedness in reliance on section 8.02(l),
8.02(n), 8.02(o) or 8.02(p), (iii) enter into any fundamental changes in
reliance on section 8.03(a), (iv) make any restricted payment in reliance on
section 8.05(j), 8.05(k), 8.05(m) or 8.05(n) or (v) make any Permitted
Acquisition (as defined in the Existing Acquisition Group Facilities), other
than, in each case, in connection with the consummation of the transactions
contemplated by the Purchase and Separation Agreement dated as of May 31, 2015,
between MacDermid Americas Acquisitions Inc. and Duke Acquisition Holdings, LLC.
Except as expressly provided in the foregoing sentence, each of such covenants
shall be deemed to be set out in full in this paragraph 4 and shall apply,
mutatis mutandis, to this letter.
The Borrower agrees that it shall not incur any incremental facility pursuant to
section 2.14 of the Existing Acquisition Group Facilities other than the
Incremental Facility as contemplated in the Incremental Facility Term Sheet.
 
67

--------------------------------------------------------------------------------

 

5. Additional Guarantor Opinions

The Borrower shall provide copies of the legal opinions referred to in Clause
4.1(b), in form and substance reasonably satisfactory to the Interim Facility
Agent, by no later than the earlier of (i) the date on which the relevant
Additional Guarantors accede to this letter and (ii) 10 Business Days after the
date of this letter (or such later date acceptable to the Interim Facility Agent
in its sole discretion).
 
 
 
 
 
 
 
 
 
 
 
68

--------------------------------------------------------------------------------

Part C
EVENTS OF DEFAULT

1. Non-payment

An Obligor does not pay on the due date any amount payable pursuant to an
Interim Document at the place at and in the currency in which it is expressed to
be payable unless:

(a) its failure to pay is caused by administrative or technical error; and

(b) payment is made within 5 days of its due date.

2. Other obligations

An Obligor does not comply with any Undertaking (or, in the context of a Major
Default, any Major Undertaking) (unless the failure to comply is capable of
remedy and is remedied within 30 days of an Obligor becoming aware of the
failure to comply).

3. Misrepresentation

Any Representation (or, in the context of a Major Default, any Major
Representation) is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made.

4. Insolvency proceedings, etc.

Any Obligor institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such person or to all or any material part of
its property is instituted without the consent of such person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding.

5. Inability to pay debts; attachment

Any Obligor becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due.

6. Unlawfulness and invalidity

(a) It is or becomes unlawful for an Obligor to perform any of its obligations
under the Interim Documents.

(b) Subject to the Legal Reservations any obligation or obligations of any
Obligor under any Interim Documents are not or cease to be legal, valid, binding
or enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Interim Lenders under the Interim
Documents.

(c) Subject to the Legal Reservations any Interim Document ceases to be in full
force and effect or is alleged by an Obligor to be ineffective.

7. Repudiation and rescission of agreements

 
69

--------------------------------------------------------------------------------

 

(a) An Obligor  rescinds or purports to rescind or repudiates or purports to
repudiate an Interim Document or evidences in writing an intention to rescind or
repudiate an Interim Document.

8. Change of Control etc.

(a) There is a sale of all or substantially all of the assets or business of the
Group.

(b) A Change of Control occurs.

(c) The Borrower ceases to hold legally and beneficially and have the right to
vote as it sees fit 100 per cent. of the issued share capital of Bidco.

 
 
 

 
70

--------------------------------------------------------------------------------

APPENDIX 7
ROLES OF THE AGENTS

1. Appointment of Agents

(a) Each of the Interim Finance Parties appoints each Agent to act as its agent
under and in connection with the Interim Documents.

(b) Each of the Arranger and the Interim Lenders authorises each Agent to
exercise the rights, powers, authorities and discretions specifically given to
that Agent under or in connection with the Interim Documents together with any
other incidental rights, powers, authorities and discretions.

2. Duties of the Agent

(a) Each Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to that Agent for that Party by any other Party.

(b) Except where an Interim Document specifically provides otherwise, an Agent
is not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(c) If an Agent receives notice from a Party referring to this letter,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Interim Finance Parties.

(d) If an Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to an Interim Finance Party (other than the
Interim Facility Agent or the Arranger) under this letter it shall promptly
notify the other Interim Finance Parties.

(e) Each Agent’s duties under the Interim Documents are solely mechanical and
administrative in nature.

3. Role of the Arranger

Except as specifically provided in the Interim Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Interim Document.

4. No fiduciary duties

Nothing in this letter constitutes an Agent or the Arranger as a trustee or
fiduciary of any other person.

(a) None of the Interim Facility Agent, or the Arranger shall be bound to
account to any Interim Lender for any sum or the profit element of any sum
received by it for its own account.

5. Business with the Group

The Interim Facility Agent, and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.

6. Rights and discretions

(a) Each Agent may rely on:

 
71

--------------------------------------------------------------------------------

 

(i) any representation, notice or document believed by it to be genuine, correct
and appropriately authorised; and

(ii) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

(b) Each Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Interim Lenders) that:

(i) no Default has occurred (unless it has actual knowledge of a Default arising
under paragraph 1 (Non-payment) of Part C of Appendix 6;

(ii) any right, power, authority or discretion vested in any Party or the
Majority Interim Lenders has not been exercised; and

(iii) any notice or request made by the Borrower (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

(c) An Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

(d) An Agent may act in relation to the Interim Documents through its personnel
and agents.

(e) An Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this letter.

(f) Notwithstanding any other provision of any Interim Document to the contrary,
none of the Interim Facility Agent or the Arranger is obliged to do or omit to
do anything if it would or might in its reasonable opinion constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

7. Majority Interim Lenders’ Instructions

(a) Unless a contrary indication appears in an Interim Document, each Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Agent in accordance with any instructions given to it by the Majority Interim
Lenders (or, if so instructed by the Majority Interim Lenders, refrain from
exercising any right, power, authority or discretion vested in it as Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Interim Lenders.

(b) Unless a contrary indication appears in an Interim Document, any
instructions given by the Majority Interim Lenders will be binding on all the
Interim Finance Parties.

(c) Each Agent may refrain from acting in accordance with the instructions of
the Majority Interim Lenders (or, if appropriate, the Interim Lenders) until it
has received such security as it may require for any cost, loss or liability
(together with any associated VAT) which it may incur in complying with the
instructions.

(d) In the absence of instructions from the Majority Interim Lenders, (or, if
appropriate, the Interim Lenders) an Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Interim Lenders.

 
72

--------------------------------------------------------------------------------

 

(e) An Agent is not authorised to act on behalf of an Interim Lender (without
first obtaining that Interim Lender’s consent) in any legal or arbitration
proceedings relating to any Interim Document.

8. Responsibility for documentation

None of the Interim Facility Agent or the Arranger:

(a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Interim Facility Agent,
the Arranger, an Obligor or any other person given in or in connection with any
Interim Document or the information memorandum or the Reports or the
transactions contemplated in the Interim Documents; or

(b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Interim Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Interim Document.

9. Exclusion of liability

(a) Without limiting paragraph (b) below, none of the Interim Facility Agent
will be liable for any action taken by it under or in connection with any
Interim Document, unless directly caused by its gross negligence or wilful
misconduct.

(b) No Party (other than the Interim Facility Agent) may take any proceedings
against any officer, employee or agent of the Interim Facility Agent, in respect
of any claim it might have against the Interim Facility Agent or in respect of
any act or omission of any kind by that officer, employee or agent in relation
to any Interim Document or any Transaction Document and any officer, employee or
agent of the Interim Facility Agent may rely on this Clause subject to paragraph
3 (Third party rights) of Appendix 1 (Definitions and interpretation) and the
provisions of the Third Parties Act.

(c) An Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Interim Documents to be
paid by that Agent if that Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by that Agent for that
purpose.

(d) Nothing in this letter shall oblige an Agent or the Arranger to carry out
any “know your customer” or other checks in relation to any person on behalf of
any Interim Lender and each Interim Lender confirms to each Agent and the
Arranger that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by an Agent or the Arranger.

10. Interim Lenders’ indemnity to the Agents

Each Interim Lender shall (in proportion to its share of the Total Interim
Facility Commitments or, if the Total Interim Facility Commitments are then
zero, to its share of the Total Interim Facility Commitments immediately prior
to their reduction to zero) indemnify each Agent, within three Business Days of
demand, against any cost, loss or liability incurred by that Agent (otherwise
than by reason of that Agent’s gross negligence or wilful misconduct) in acting
as Agent under the Interim Documents (unless that Agent has been reimbursed by
an Obligor pursuant to an Interim Document).

11. Resignation of an Agent

 
73

--------------------------------------------------------------------------------

 

(a) An Agent may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the Interim
Lenders and the Borrower.

(b) Alternatively an Agent may resign by giving notice to the Interim Lenders
and the Borrower, in which case the Majority Interim Lenders (after consultation
with the Borrower) may appoint a successor Agent.

(c) If the Majority Interim Lenders have not appointed a successor Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the retiring Agent (after consultation with the Borrower) may appoint
a successor Agent (acting through an office in the United Kingdom).

(d) The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Interim Documents.

(e) An Agent’s resignation notice shall only take effect upon the appointment of
a successor.

(f) Upon the appointment of a successor, the retiring Agent shall be discharged
from any further obligation in respect of the Interim Documents but shall remain
entitled to the benefit of this Appendix 7.  Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

(g) After consultation with the Borrower, the Majority Interim Lenders may, by
notice to an Agent, require it to resign in accordance with paragraph (b)
above.  In this event, that Agent shall resign in accordance with paragraph (b)
above.

12. Confidentiality

(a) In acting as agent for the Interim Finance Parties, each Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

(b) If information is received by another division or department of an Agent, it
may be treated as confidential to that division or department and the relevant
Agent shall not be deemed to have notice of it.

(c) Notwithstanding any other provision of any Interim Document to the contrary,
neither an Agent nor the Arranger is obliged to disclose to any other person (i)
any confidential information or (ii) any other information if the disclosure
would or might in its reasonable opinion constitute a breach of any law or a
breach of a fiduciary duty.

13. Relationship with the Interim Lenders

(a) Each Agent may treat each Interim Lender as an Interim Lender, entitled to
payments under this letter and acting through its Facility Office unless it has
received not less than five Business Days’ prior notice from that Lender to the
contrary in accordance with the terms of this letter.

14.
Credit appraisal by the Interim Lenders

 
74

--------------------------------------------------------------------------------

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Interim Document, each Interim Lender
confirms to the Interim Facility Agent and the Arranger that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Interim
Document including but not limited to:

(a) the financial condition, status and nature of each member of the Group;

(b) the legality, validity, effectiveness, adequacy or enforceability of any
Interim Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Interim
Document;

(c) whether that Interim Finance Party has recourse, and the nature and extent
of that recourse, against any Party or any of its respective assets under or in
connection with any Interim Document, the transactions contemplated by the
Interim Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Interim
Document; and

(d) the adequacy, accuracy and/or completeness of the information memorandum,
the Reports and any other information provided by an Agent, any Party or by any
other person under or in connection with any Interim Document, the transactions
contemplated by the Interim Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Interim Document.

15. Deduction from amounts payable by an Agent

If any Party owes an amount to an Agent under the Interim Documents that Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which that Agent would otherwise be
obliged to make under the Interim Documents and apply the amount deducted in or
towards satisfaction of the amount owed.  For the purposes of the Interim
Documents that Party shall be regarded as having received any amount so
deducted.

16. Reliance and engagement letters

Each Interim Finance Party confirms that each of the Arranger and the Agents has
authority to accept on its behalf (and ratifies the acceptance on its behalf of
any letters or reports already accepted by the Arranger or an Agent) the terms
of any reliance letter or engagement letters relating to the Reports or any
reports or letters provided by accountants in connection with the Interim
Documents or the transactions contemplated in the Interim Documents and to bind
it in respect of those Reports, reports or letters and to sign such letters on
its behalf and further confirms that it accepts the terms and qualifications set
out in such letters.
 

 
75

--------------------------------------------------------------------------------

APPENDIX 8
FORM OF ACCESSION DEED
To:
[●] as Interim Facility Agent for itself and each of the other Interim Finance
Parties

 
From:
[Subsidiary] and [Borrower]

Dated:
Dear Sirs
Platform Specialty Products Corporation – $1,875,000,000 Interim Facility Letter
dated
[˜] July 2015 (as amended and restated) (the Interim Facility Letter)

1. We refer to the Interim Facility Letter.  This deed (the Accession Deed)
shall take effect as an Accession Deed for the purposes of the Interim Facility
Letter.  Terms defined in the Interim Facility Letter have the same meaning in
this Accession Deed unless given a different meaning in this Accession Deed.

2. [Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Interim Facility Letter and the other Interim Documents as an
Additional Guarantor pursuant to Clause 22.2 (Additional Guarantors) of the
Interim Facility Letter.  [Subsidiary] is a company duly incorporated under the
laws of [name of relevant jurisdiction] and is a limited liability company and
registered number [          ].

3. [Subsidiary’s] administrative details for the purposes of the Interim
Facility Letter are as follows:

Address:
Fax No.:
Attention:

4. This Accession Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

5. THIS ACCESSION DEED has been signed on behalf of the Borrower and executed as
a deed by [Subsidiary] and is delivered on the date stated above.

[Subsidiary]  [EXECUTED AS A DEED  ) By:  [Subsidiary]  )   Director  
Director/Secretary

 
OR
 

[EXECUTED AS A DEED By:  [Subsidiary]    Signature of Director   Name of
Director

 
 
 
76

--------------------------------------------------------------------------------

 
 

in the presence of    Signature of witness     Name of witness    Address of
witness           Occupation of witness]

 
 
 

The Borrower  
[Borrower]
By: 

 
 
 
 
 
77

--------------------------------------------------------------------------------

 
APPENDIX 9
FORM OF ARRANGER ACCESSION DEED
To:            [●] as Interim Facility Agent for itself and each of the other
Interim Finance Parties
From:            [Additional Arranger]
Platform Specialty Products Corporation – $1,875,000,000 Interim Facility Letter
dated
[˜] July 2015 (as amended and restated) (the Interim Facility Letter)
THIS ARRANGER ACCESSION DEED is made on [date] by [insert full name of new
Additional Arranger] (the “Additional Arranger”) in relation to the Interim
Facility Letter dated [●] July 2015 between, among others, the Original
Arranger, the Original Underwriter, the Interim Facility Agent, the Interim
Lender and the Borrower (each term as defined therein).  Terms defined in the
Interim Facility Letter shall, unless otherwise defined in this Arranger
Accession Deed, bear the same meanings when used in this Arranger Accession
Deed.
In consideration of the Additional Arranger being accepted as an Additional
Arranger for the purposes of the Interim Facility Letter, the Additional
Arranger confirms that, as from [date], it intends to be party to the Interim
Facility Letter as an Additional Arranger and undertakes to perform all the
obligations expressed in the Interim Facility Letter to be assumed by an
Additional Arranger and agrees that it shall be bound by all the provisions of
the Interim Facility Letter, as if it had been an original party to the Interim
Facility Letter.
This Arranger Accession Deed and any non-contractual obligations arising out of
or in connection with it are governed by English law.
THIS ARRANGER ACCESSION DEED has been entered into on the date stated above and
is executed as a deed by the Additional Arranger, and is delivered on the date
stated above.
Acceding Additional Arranger
[EXECUTED as a DEED]
[insert full name of Additional Arranger]
By:
Address:
Fax:
Accepted by the Interim Facility Agent
         
for and on behalf of
   
[Insert full name of Interim Facility Agent]
   
Date:
   



 








78

--------------------------------------------------------------------------------

APPENDIX 10
LIST OF U.S. GUARANTORS
Name of Guarantor
Jurisdiction of Organization/
Formation
Autotype Holdings (USA) Inc.
Illinois
Bayport Chemical Service, Inc.
Texas
Canning Gumm, LLC
Delaware
Dutch Agricultural Investment Partners LLC
Delaware
Dynacircuits, LLC
Illinois
Echo International, Inc.
Delaware
MacDermid Acumen, Inc.
Delaware
MacDermid Agricultural Solutions, Inc.
Delaware
MacDermid Anion, Inc.
Delaware
MacDermid Autotype Incorporated
Delaware
MacDermid Brazil, Inc.
Delaware
MacDermid European Capital Investments I, LLC
Delaware
MacDermid European Capital Investments II, LLC
Delaware
MacDermid Group, Inc.        
Delaware
MacDermid Holdings, LLC
Delaware
MacDermid Houston, Inc.
Delaware
MacDermid, Incorporated
Connecticut
MacDermid International Investments, LLC
Delaware
MacDermid International Partners
Delaware
MacDermid Investment Corp.
Delaware
MacDermid MAS LLC
Delaware
MacDermid Offshore Solutions, LLC
Delaware
MacDermid Overseas Asia Limited
Delaware
MacDermid Printing Solutions Acumen, Inc.
Delaware
MacDermid Printing Solutions, LLC
Delaware
MacDermid Publication & Coating Plates, LLC
Delaware
MacDermid South America, Incorporated
Delaware
MacDermid South Atlantic, Incorporated
Delaware
MacDermid Texas, Inc.
Delaware
MacDermid US Holdings, LLC
Delaware
MRD Acquisition Corp.
Delaware
NAPP Printing Plate Distribution, Inc.
South Dakota
NAPP SYSTEMS INC.
Iowa
Netherlands Agricultural Investment Partners LLC
Delaware
Platform Delaware Holdings, Inc.
Delaware
Specialty Polymers, Inc.
Massachusetts
W. Canning USA, LLC
Delaware
W. Canning Inc.
Delaware
W. Canning Ltd.
Texas


 
79

--------------------------------------------------------------------------------

 